Exhibit 10.2


AGREEMENT AND PLAN OF MERGER

        This AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of
November 28, 2005 (the “Closing Date”), is entered into by and among Applied
Films Corporation, a Colorado corporation (“AFC”); AFC Acquisition Sub, Inc., a
Delaware corporation (“Merger Sub”); Coating Industries Investment Corp., a
Delaware corporation (“CIIC”); and the Shareholders (defined below). Except as
otherwise indicated in this Agreement, capitalized terms used in this Agreement
are defined in Article 1 below.


RECITALS

        A.        The Shareholders own a majority of the issued and outstanding
capital stock of CIIC. CIIC owns all of the issued and outstanding capital stock
of Vacuum Coating Technologies, Inc., a Delaware corporation (“VACT”). CIIC and
VACT and the Subsidiaries of VACT are engaged in the business of designing,
developing, manufacturing, selling, and servicing thin film vacuum deposition
equipment.

        B.        The respective Boards of Directors of AFC, Merger Sub, and
CIIC have determined that the acquisition of CIIC and VACT by AFC through the
merger of Merger Sub with and into CIIC (the “Initial Merger”), followed by a
subsequent merger of CIIC with and into AFC (the “Subsequent Merger,” together
with the Initial Merger, the “Merger”) in accordance with and subject to the
terms and conditions of this Agreement, is in the best interests of the
respective corporations and their respective shareholders. The Shareholders, as
the holders of a majority of the issued and outstanding voting stock of CIIC,
have also approved the Merger.

        C.        The Parties hereto recognize and agree that the Initial Merger
and Subsequent Merger are part of a single integrated transaction undertaken to
accomplish the acquisition of CIIC and VACT by AFC.

        D.        For federal income tax purposes, the Parties intend that the
Merger shall qualify as a reorganization within the meaning of Section 368(a) of
the Code.

        E.        The Parties are entering into this Agreement in order to agree
upon the terms and conditions of the Merger.


AGREEMENT

        For good and valuable consideration, including the mutual
representations, warranties, covenants, and agreements contained in this
Agreement, the parties agree as follows:


ARTICLE 1
DEFINITIONS

        When used in this Agreement, the following terms shall have the
following meanings:

        “AFC” means Applied Films Corporation, a Colorado corporation.

--------------------------------------------------------------------------------



        “AFC Financial Statements” is defined in Section 4.4(b).

        “AFC SEC Documents” is defined in Section 4.4(a).

        “AFC Stock” means shares of common stock of AFC, no par value per share.

        “Affiliate” of any particular Person means any other Person controlling,
controlled by, or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract, or otherwise.

        “Affiliated Group” means an affiliated group as defined in Section 1504
of the Code (or any similar combined, consolidated, or unitary group defined
under state, local, or foreign income tax law).

        “Agreement” means this Agreement and Plan of Merger, including all
Exhibits and Schedules attached hereto or referenced herein.

        “Applicable Limitation Date” is defined in Section 6.1.

        “Business Plan” refers to the forecasts of the financial performance of
CIIC and VACT attached as Schedule 3.32.

        “CERCLA” is defined in Section 3.22(d).

        “CIIC” means Coating Industries Investment Corp., a Delaware
corporation.

        “CIIC Stock” means shares of common stock of CIIC, $0.0001 par value per
share.

        “Closing Date” is defined in the opening paragraph of this Agreement.

        “Closing Price of AFC Stock” means $19.98, which is the average closing
price of a share of AFC Stock, as quoted on the Nasdaq National Market System,
over the 20 consecutive trading days ending on the third business day before the
Closing Date.

        “Code” means the Internal Revenue Code of 1986, as amended, and any
reference to any particular Code Section shall be interpreted to include any
revision of or successor to that Section regardless of how numbered or
classified.

        “Company Group” means, collectively, CIIC; VACT; Vacuum Coating
Technologies (Shanghai) Co., Ltd.; Vacuum Coating Technologies GmbH; and any
other Person in which any of such entities owns or holds (beneficially or of
record) an Equity Interest. References to the Company Group shall, unless the
context otherwise requires, be understood to refer to each Person within the
Company Group regardless of whether reference is made to “each member of the
Company Group.”

        “Contract” means, with respect to any Person, any contract, license,
agreement, note, bond, mortgage, indenture, lease or other property agreement,
partnership or joint venture agreement, or other legally binding agreement,
whether oral or written, applicable to any such Person or its properties or
assets that (i) is not yet fully performed or under which there are ongoing
obligations or rights and (ii) is material to the business, results of
operation, condition (financial or otherwise), or prospects of such Person,
taken as a whole.

2

--------------------------------------------------------------------------------



      “Effective Time” is defined in Section 2.3.

        “Environmental and Safety Requirements” means all applicable federal,
state, local, and foreign statutes, regulations, ordinances, and other
provisions having the force or effect of law, all judicial and administrative
orders and determinations and all common law, in each case concerning public
health and safety, worker health and safety pollution or protection of the
environment (including all those relating to the presence, use, production,
generation, handling, transport, treatment, storage, disposal, distribution,
labeling, testing, processing, discharge, release, threatened release, control,
or cleanup of any hazardous or otherwise regulated materials, substances, or
wastes, chemical substances or mixtures, pesticides, pollutants, contaminants,
toxic chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, odors, or radiation), as enacted or in effect on or prior to
the Closing Date.

        “Equity Equivalents” means, in respect of any Person, (i) any
securities, instruments, or rights that are convertible into or exercisable or
exchangeable for any Equity Interests of such Person, (ii) any phantom equity,
equity appreciation, or similar rights that permit the holder thereof to
participate in the residual equity value of, or appreciation in, such Person,
(iii) any securities, instruments, or rights that are, directly or indirectly,
convertible into or exercisable or exchangeable for any of the securities,
instruments, or rights described in clauses (i) or (ii) above.

        “Equity Interests” means issued and outstanding capital stock, limited
liability company interests, or other indicia of equity ownership (including any
profits interest).

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any reference to any particular Section of ERISA shall be
interpreted to include any revision of or successor to that Section regardless
of how numbered or classified.

        “GAAP” means United States generally accepted accounting principles.

        “Governmental Entity” means any domestic (federal, state, or local),
foreign (federal, state, provincial, territorial, or local), or supranational
court, governmental body, regulatory agency, authority, commission, tribunal, or
securities exchange.

        “Indebtedness” means (i) any indebtedness for borrowed money or issued
in substitution for or exchange of indebtedness for borrowed money (including
interest and prepayment penalties or obligations computed as though payment is
being made on the Closing Date), (ii) any indebtedness evidenced by any note,
bond, debenture, or other debt security, (iii) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise, (iv) any commitment by which
a Person assures a creditor against loss (including contingent reimbursement
Liability with respect to letters of credit), (v) any indebtedness guaranteed in
any manner by a Person (including guarantees in the form of an agreement to
repurchase or reimburse), (vi) any Liabilities under capitalized leases with
respect to which a Person is liable, contingently or otherwise, as obligor,
guarantor, or otherwise, or with respect to which Liabilities a Person assures a
creditor against loss, (vii) any indebtedness secured by a Lien on a Person’s
assets, (viii) any unsatisfied obligation for “withdrawal liability” to a
“multiemployer plan” as such terms are defined under ERISA, (ix) any amounts
owed to any Person under any noncompetition or consulting arrangements, (x) any
off-balance sheet financing of the Company Group including synthetic leases and
project financing, and (xi) any change of control or similar payment or
increased cost that is triggered in whole or in part by the transactions
contemplated by this Agreement.

3

--------------------------------------------------------------------------------



      “Indemnified Party” is defined in Section 6.4.

      “Indemnifying Party” is defined in Section 6.4.

        “Insiders” is defined in Section 3.23.

        “Intellectual Property” means all (i) domestic and foreign patents,
patent applications, patent disclosures, and inventions (whether or not
patentable and whether or not reduced to practice) and any reissue,
continuation, continuation-in-part, division, revision, extension, or
reexamination thereof (and any foreign equivalents thereof); (ii) domestic and
foreign trademarks, service marks, industrial designs, trade dress, internet
domain names and web sites, logos, topographies, trade names, and corporate
names, together with all goodwill associated therewith; (iii) registered and
unregistered copyrights, copyrightable works, and mask works; (iv) all
registrations, applications, and renewals for any of the foregoing; (v) trade
secrets and confidential information (including ideas, formulae, compositions,
know-how, manufacturing and production processes and techniques, research and
development information, drawings, specifications, designs, plans, proposals,
technical data, financial, business and marketing plans, and customer and
supplier lists and related information); (vi) computer software (whether in
object code or source code), algorithms, and software systems (including data,
databases, and related documentation); (vii) other proprietary intellectual
property rights; (viii) licenses or other agreements to or from third parties
regarding any of the foregoing; and (ix) all copies and tangible embodiments of
the foregoing (in whatever form or medium).

        “Investment” as applied to any Person means (i) any direct or indirect
purchase or other acquisition by such Person of any notes, obligations,
instruments, stock, securities, or Equity Interest (including partnership
interests and joint venture interests) of any other Person and (ii) any capital
contribution by such Person to any other Person.

        “IRS” means the United States Internal Revenue Service.

        “Knowledge” of a fact by any Shareholder or the Shareholders means
(i) any of the Shareholders is actually aware of the fact or (ii) any of the
Shareholders should reasonably be aware of the fact in their capacities as
executives and senior managers. “Knowledge” of a fact by AFC means (i) any of
the members of AFC’s Executive Team is actually aware of the fact or (ii) any of
the members of AFC’s Executive Team should reasonably be aware of the fact in
their capacity as executives and senior managers. For the purpose of the
preceding sentence, AFC’s Executive Team consists of Thomas Edman, Larry
Firestone, Jim Scholhamer, Jo Nell, and J.H. Bae.

4

--------------------------------------------------------------------------------



      “Latest Balance Sheet” is defined in Section 3.5

      “Leased Real Property” is defined in Section 3.11.

        “Leases” is defined in Section 3.11.

        “Liability” means any liability, debt, obligation, deficiency, Tax,
penalty, fine, claim, cause of action, or other loss, cost, or expense of any
kind or nature whatsoever, whether asserted or unasserted, absolute or
contingent, known or unknown, accrued or unaccrued, liquidated or unliquidated,
and whether due or to become due and regardless of when asserted.

        “Lien” means any mortgage, pledge, security interest, encumbrance, lien,
or charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof), any sale of receivables with recourse
against the seller (or any of its Affiliates), any filing or agreement to file a
financing statement as debtor under the Uniform Commercial Code or any similar
statute other than to reflect ownership by a third party of property leased
under a lease which is not in the nature of a conditional sale or title
retention agreement, or any subordination arrangement in favor of another
Person. In addition, when “Lien” is used in this Agreement with reference to
shares of capital stock or any other Equity Interest, “Lien” shall include any
agreement, voting trust, proxy, or other arrangement or restriction of any kind
with respect to such stock or Equity Interest. “Lien” shall not include a
“Permitted Lien.”

        “Loss” is defined in Section 6.2.

        “Material Adverse Effect” (when used with reference to the Company Group
or any member of the Company Group) means an event, change or effect of or
involving any member of the Company Group or any of their respective assets,
businesses, or prospects that, when taken individually or in combination with
one or more other such events, changes or effects, has a material and adverse
effect or development upon the business, operations, assets, liabilities,
financial condition, value, prospects, operating results, cash flow, net worth,
or employee, customer, or supplier relations of any member of the Company Group,
taken as a whole. “Material Adverse Effect” (when used with reference to AFC)
means an event, change or effect of or involving AFC or any of its assets,
business, or prospects that, when taken individually or in combination with one
or more other such events, changes or effects, has a material and adverse effect
or development upon the business, operations, assets, liabilities, financial
condition, value, prospects, operating results, cash flow, net worth, or
employee, customer, or supplier relations of AFC and its Subsidiaries taken as a
whole.

        “Merger” is defined in Recital B of this Agreement.

      “Merger Certificate” is defined in Section 2.3.

        “Merger Sub” is defined in the opening paragraph.

        “Parties” means AFC, Merger Sub, CIIC, and each of the Shareholders.

5

--------------------------------------------------------------------------------



        “Permitted Liens” means (i) statutory liens for current Taxes or other
governmental charges not yet due and payable; (ii) mechanics’, carriers’,
workers’, repairers’, and similar statutory liens arising or incurred in the
ordinary course of business for amounts which are not delinquent and which are
not, individually or in the aggregate, material; (iii) zoning, entitlement,
building, and other land use regulations imposed by any Governmental Entity
having jurisdiction over any Leased Real Property, which are not violated by the
current use and operation of such Leased Real Property; and (iv) covenants,
conditions, restrictions, easements, and other similar matters of record
affecting title to such Leased Real Property, which do not materially impair the
occupancy or use of the Leased Real Property, for the purposes for which it is
currently used or proposed to be used in connection with the Company Group’s
business.

        “Per Share Consideration” means (i) an amount of cash equal to the
quotient obtained by dividing the aggregate amount of cash to be delivered by
AFC pursuant to Section 2.5(a) divided by the number of shares of CIIC Stock
issued and outstanding as of the Closing Date, and (ii) a number of shares of
AFC Stock (which AFC Stock shall be restricted and legended as set forth in
Section 2.8) equal to the quotient obtained by dividing the aggregate number of
shares of AFC Stock to be delivered by AFC pursuant to Section 2.5(b) divided by
the number of shares of CIIC Stock issued and outstanding as of the Closing
Date. The amount of cash and number of shares described in the preceding
sentence shall be calculated and allocated as set forth in Section 2.5.

        “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, and a governmental entity or any
department, agency, or political subdivision thereof.

      “Pledged Stock” is defined in Section 6.3(b).

        “Preexisting Environmental Condition” means any fact, event, or
condition that AFC can demonstrate was occurring or in existence on or prior to
the Effective Time (whether known or unknown, and whether or not identified in
any Schedule to this Agreement or described in any environmental reports), which
gives rise to any Liability under any Environmental and Safety Requirements,
including: (a) violations of Environmental and Safety Requirements; (b) the
presence of contamination or other environmental conditions at any property or
facility; (c) the treatment, storage, disposal, arrangement for disposal,
transportation, or release of any substance; or (d) exposure of any Person to
any substance, including any asbestos-containing material.

      “Product Certifications” is defined in Section 3.26.

        “Reserved Indemnification Claims” is defined in Section 6.4.

        “SEC” means the Securities and Exchange Commission.

        “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal law then in force.

        “Seller Party” means each Party other than AFC and Merger Sub.

        “Shareholder” means each of Philip C. Johnson, John Johnson and Robert
Elschner.

        “Shareholder Employment Agreements” is defined in Schedule 3.13(a).

        “Shareholder Related Contracts” is defined in Schedule 3.4.

6

--------------------------------------------------------------------------------



        “Shareholders’ Representative” is defined in Section 7.14.

        “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association, or other business entity, a
majority of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof. For these purposes, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association, or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association, or other business entity.

        “Surviving Corporation” means CIIC with respect to the Initial Merger
after the Effective Time, and AFC after the Subsequent Merger.

        “Tax Returns” means returns, declarations, reports, claims for refund,
information returns, or other documents (including any related or supporting
schedules, statements, or information) filed or required to be filed in
connection with the determination, assessment, or collection of Taxes of any
party or the administration of any laws, regulations, or administrative
requirements relating to any Taxes.

        “Tax” means any federal, state, local, or foreign income, gross
receipts, capital gains, franchise, alternative or add-on minimum, estimated,
sales, use, goods and services, transfer, premiums, excess and surplus lines,
registration, single business, value added, excise, natural resources,
severance, stamp, occupation, premium, windfall profit, environmental, customs,
duties, real property, personal property, capital stock, social security,
unemployment, employment, disability, payroll, license, employee or other
withholding, contributions, or other tax of any kind whatsoever, including any
interest, penalties, or additions to tax or additional amounts in respect of the
foregoing.

        “Transaction Agreements” means this Agreement, each Employment and
Non-Competition Agreement referred to in Section 2.6(a)(iv) below, the Merger
Certificate (including any plan of merger attached thereto), the Pledge
Agreement referred to in Section 2.6(a)(v) below, and all other written
agreements, instruments, certificates, or other documents delivered by any Party
in connection with this Agreement and the transactions contemplated hereby.

      “Union Bank Loans” is defined in Section 5.6.

        “VACT” means Vacuum Coating Technologies, Inc., a Delaware corporation.

7

--------------------------------------------------------------------------------




ARTICLE 2
TRANSACTIONS; CLOSING; EFFECTIVE TIME

2.1 Merger. Subject to the terms and conditions of this Agreement, at the
Effective Time, Merger Sub shall be merged with and into CIIC in accordance with
the provisions of Section 252 of the Delaware General Corporation Law, and the
separate corporate existence of Merger Sub shall cease. CIIC shall be the
Surviving Corporation of the Initial Merger and shall continue its corporate
existence under the laws of the State of Delaware. The Certificate of
Incorporation, the Bylaws, and directors and officers of the Surviving
Corporation after the Initial Merger shall be those of CIIC immediately prior to
the Merger. The name of the Surviving Corporation after the Initial Merger shall
be “Coating Industries Investment Corp.”

        As soon as commercially practicable following the Initial Merger, but in
no event later than three (3) business days following the date of the Initial
Merger, CIIC shall be merged with and into AFC in accordance with the provisions
of Section 252 of the Delaware General Corporation Law and Section 7-11-107 of
the Colorado Business Corporation Act, and the separate corporate existence of
CIIC shall cease. AFC shall be the Surviving Corporation of the Subsequent
Merger and shall continue its corporate existence under the laws of the State of
Colorado. The Amended and Restated Articles of Incorporation, the Amended and
Restated Bylaws, and directors and officers of the Surviving Corporation shall
be those of AFC immediately prior to the Subsequent Merger. The name of the
Surviving Corporation of the Subsequent Merger shall be “Applied Films
Corporation.”

        2.2 Conversion of Capital Stock. Subject to the provisions of this
Agreement, at the Effective Time, automatically by virtue of the Initial Merger
and without any action on the part of any Party or any other Person:

        (a)        Each share of capital stock of Merger Sub issued and
outstanding immediately prior to the Effective Time shall be converted into one
share of CIIC stock.


        (b)        Each share of CIIC Stock issued and outstanding immediately
prior to the Effective Time shall be converted into the right to receive the Per
Share Consideration. At the Effective Time, holders of CIIC Stock shall cease to
be and shall have no rights as shareholders of CIIC (other than to receive the
Per Share Consideration pursuant to this subsection, which shall be issuable in
full satisfaction of all rights pertaining to such shares of CIIC Stock). As of
the Closing Date, there shall be no transfers on the stock transfer books of
CIIC of shares of CIIC Stock and, if certificates are presented to CIIC for
transfer on or after the Closing Date, they shall be delivered to AFC.


        2.3 Filing of Merger Certificate; Effective Time. Simultaneously with
the execution and delivery of this Agreement, the appropriate Parties shall duly
execute a Certificate of Merger to be filed with the Delaware Secretary of State
to effect the Merger (in the form attached as Exhibit A) (the “Merger
Certificate”). The Merger Certificate shall be filed with the Delaware Secretary
of State on the Closing Date. The Initial Merger shall be effective (the
“Effective Time”) as of November 28, 2005 (which date shall be specified in the
Merger Certificate) or the date on which the Merger Certificate has been duly
filed and/or registered by the Delaware Secretary of State.

8

--------------------------------------------------------------------------------



        2.4 Effects of Merger. The Parties intend for the Merger to have the
effects set forth in this Agreement and the Delaware General Corporation Law.
Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time, all of the rights, privileges, immunities, powers, and
franchises of the Merger Sub and all property (real, personal, and mixed) of the
Merger Sub and all debts due to the Merger Sub on any account, and all choses in
action, and every other interest of or belonging to or due to the Merger Sub,
will vest in the Surviving Corporation, and all debts, liabilities, obligations,
restrictions, disabilities, and duties of the Merger Sub shall become debts,
liabilities, obligations, restrictions, disabilities, and duties of the
Surviving Corporation and may be enforced against the Surviving Corporation to
the same extent as if such debts, liabilities, obligations, restrictions,
disabilities, and duties had been incurred or contracted by the Surviving
Corporation. The title to any real estate or any interest therein vested, by
deed or otherwise, in the Merger Sub shall not revert or in any way become
impaired by reason of the Merger.

        2.5 Exchange Procedures. On the Closing Date, simultaneously with the
execution and delivery of this Agreement, each of the Shareholders shall deliver
(and shall cause the other shareholders of CIIC to deliver) to AFC one or more
stock certificates representing all shares of CIIC Stock owned of record by such
Person as of the Closing Date. Each such certificate shall be accompanied by a
letter of transmittal in the form attached as Exhibit B. As soon as practicable
after the Effective Time (i.e., subject only to banking hours), AFC shall
deliver to the Shareholders and the other shareholders of CIIC (a) the aggregate
amount of U.S. $13,875,000, by wire transfer or otherwise in immediately
available funds, and (b) an aggregate number of shares of AFC Stock equal to the
quotient obtained by dividing U.S. $13,875,000 by the Closing Price of AFC
Stock; provided that no fractional shares of AFC Stock shall be issued and, if
AFC would otherwise be required to deliver a fractional share of AFC Stock
pursuant to this Section 2.5, AFC shall instead increase the cash amount to be
delivered pursuant to clause (a) of this Section 2.5 by an amount equal to the
product resulting from multiplying such fraction (rounded to the nearest tenth
of a share) by the Closing Price of AFC Stock. Notwithstanding anything to the
contrary in this Agreement (including the definition of “Per Share
Consideration” and Section 2.2 above), the cash and shares of AFC Stock
delivered by AFC pursuant to this Section 2.5 shall, subject to the payment of
cash in lieu of fractional shares, be allocated among the Shareholders and the
other shareholders of CIIC in proportion to their ownership of CIIC Stock on the
Closing Date, and AFC shall take all actions reasonably necessary to cause the
shares to be delivered pursuant to clause (b) of this Section 2.5 to be
registered in the names of the Shareholders and other shareholders of CIIC
according to such allocation. AFC shall be entitled to deduct and withhold from
the amount otherwise payable pursuant to clause (a) of this Section 2.5 such
amounts as AFC is required to deduct and withhold with respect to the making of
any payment required under the Code or under any provision of state, local, or
foreign tax law in connection with such payment. To the extent that amounts are
so withheld by AFC, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Shareholders and the other
shareholders of CIIC, proportionately. Each share of AFC Stock delivered
pursuant to this Section 2.5 shall be validly issued, fully paid, and
nonassessable, shall be deemed to have been issued at the Effective Time, and
shall be restricted and bear a legend as set forth in Section 2.8 below.

9

--------------------------------------------------------------------------------



        2.6 Closing Deliveries. On the Closing Date, in addition to the
deliveries otherwise required by this Agreement, the Parties shall execute
and/or deliver the documents, instruments, and other items set forth in this
Section 2.6, simultaneously with the execution and delivery of this Agreement.

        (a)        Deliveries by AFC and/or Merger Sub. AFC and/or Merger Sub
shall execute and/or deliver to the Shareholders:


        (i)        a certificate duly executed by the Secretary of AFC, and in a
form acceptable to the Shareholders’ Representative, certifying the accuracy and
completeness of (x) resolutions duly adopted by the Board of Directors of AFC
authorizing the execution, delivery, and performance of this Agreement and the
consummation of all transactions described in this Agreement, (y) the Amended
and Restated Articles of Incorporation of AFC, as in effect on the Closing Date,
and (z) the Amended and Restated Bylaws of AFC, as in effect on the Closing
Date;


        (ii)        a certificate duly executed by the Secretary of Merger Sub,
and in a form acceptable to the Shareholders’ Representative, certifying the
accuracy and completeness of (x) resolutions duly adopted by the Board of
Directors of Merger Sub authorizing the execution, delivery, and performance of
this Agreement and the consummation of all transactions described in this
Agreement, (y) the Certificate of Incorporation of Merger Sub, as in effect on
the Closing Date, and (z) the Bylaws of Merger Sub, as in effect on the Closing
Date;


        (iii)        an opinion of Varnum, Riddering, Schmidt & Howlett LLP,
legal counsel to AFC, opining as to the matters set forth on the attached
Exhibit C, addressed to the Shareholders and dated as of the Closing Date;


        (iv)        a good standing certificate for AFC from the State of
Colorado, dated as of a date within fifteen (15) days of the Closing Date;


        (v)        an Employment and Non-Competition Agreement for each of the
Shareholders, in the forms attached as Exhibits D-1, D-2, and D-3, as
applicable, executed by VACT;


        (vi)        a Pledge Agreement for each of the Shareholders and the
other shareholders of CIIC who have agreed to sign Pledge Agreements, in the
form attached as Exhibit F, executed by AFC; and


        (vii)        the Merger Certificate, duly executed by Merger Sub.


        (b)        Deliveries by Seller Parties. The Seller Parties shall
execute and/or deliver to AFC and Merger Sub:


10

--------------------------------------------------------------------------------



        (i)        such documents as are in the possession of a member of the
Company Group and have been used by the Company Group to do business as “Vacuum
Coating Technologies” prior to the Effective Time;


        (ii)        an opinion of Orrick, Herrington & Sutcliffe LLP, legal
counsel to the Seller Parties, opining as to the matters set forth on the
attached Exhibit E, addressed to AFC and dated as of the Closing Date;


        (iii)        a certificate duly executed by the Secretary of CIIC, and
in a form acceptable to AFC, certifying the accuracy and completeness of
(x) resolutions duly adopted by the Board of Directors of CIIC and the
Shareholders, authorizing the execution, delivery, and performance of this
Agreement and the consummation of all transactions described in this Agreement,
(y) the Certificate of Incorporation of CIIC, as in effect on the Closing Date,
and (z) the Bylaws of CIIC, as in effect on the Closing Date;


        (iv)        a certificate duly executed by the Secretary or other
officer of each member of the Company Group other than CIIC, and in a form
acceptable to AFC, certifying the accuracy and completeness of the certificate
or articles of incorporation, bylaws, and/or other charter, governing, or
organizational documents of such member, each as in effect on the Closing Date;


        (v)        a good standing certificate for each of CIIC and VACT from
the State of Delaware, in each case dated as of a date within seven (7) days of
the Closing Date;


        (vi)        all consents and approvals by third parties, and all
governmental and regulatory filings, permits, franchises, registrations,
authorizations, consents, and approvals and other licenses that are identified
in Schedule 2.6(b);


        (vii)        an Employment and Non-Competition Agreement for each
Shareholder, in the forms attached as Exhibit D-1, D-2, and D-3, as applicable,
executed by the applicable Shareholder;


        (viii)        the stock certificates and letters of transmittal
described in Section 2.5;


        (ix)        a Pledge Agreement for each Shareholder and each other
shareholder of CIIC who has executed a Pledge Agreement, in the form attached as
Exhibit F, each executed by the applicable shareholder, and each of which shall
be accompanied by a duly executed collateral assignment of stock;


        (x)        releases of all Liens (other than any Permitted
Liens) relating to the assets and properties of the Company Group and payoff
letters with respect to any Indebtedness for borrowed money being repaid or
refinanced on or prior to the Closing Date, excluding the Union Bank Loans,
provided that the only outstanding Indebtedness under the Union Bank Loans is to
support letters of credit in the amount set forth in Schedule 2.6(b)(x);


11

--------------------------------------------------------------------------------



        (xi)        resignations of the officers and directors of each member of
the Company Group; and


        (xiii)        the Merger Certificate, duly executed by CIIC.


        2.7 Additional Actions. If, at any time after the execution of this
Agreement, AFC shall consider that any further assignments or assurances in law
or any other acts are necessary or desirable to (i) vest, perfect, or confirm in
the Surviving Corporation all right, title, and interest in or to any share of
CIIC Stock or in, to, or under any of the rights, properties, or assets of any
member of the Company Group, (ii) register proper ownership of any Affiliate of
CIIC with the appropriate authorities in its respective jurisdiction, or
(iii) otherwise carry out the purposes of this Agreement, each Shareholder,
individually and in his capacity as shareholder, director, officer, employee,
and agent of any member of the Company Group, (x) hereby agrees to execute and
deliver any required agreement, instrument, certificate, document, or additional
power of attorney (including any required notarization, jurat, apostille,
legalization or the like) and (y) hereby grants to each of AFC and the Surviving
Corporation an irrevocable power of attorney, with full power of substitution,
to execute and deliver all such proper deeds, assignments, and assurances in law
and to do all acts necessary or proper to vest, perfect, or confirm title to and
possession of such shares and such rights, properties, or assets in the
Surviving Corporation and otherwise to carry out the purposes of this Agreement;
and the proper officers and directors of each of AFC and the Surviving
Corporation are fully authorized in the name of each Shareholder, and in each
such capacity in which the Shareholder may act, to take any and all such action.

        2.8 AFC Stock; Investment Representations. CIIC and each Shareholder
acknowledge and agree that any and all shares of AFC Stock delivered or to be
delivered by AFC pursuant to this Agreement will not be registered pursuant to
the Securities Act or any other applicable securities law and will constitute
“restricted stock” within the meaning of SEC Rule 144. CIIC and each Shareholder
further acknowledge and agree that no such shares may be sold, assigned,
pledged, hypothecated, or otherwise transferred, in whole or in part, without
being registered pursuant to the Securities Act and all other applicable
securities laws, unless the Shareholder presents to AFC an opinion of legal
counsel, satisfactory to AFC, that no such registration is required for a
contemplated transfer of any such shares (or any interest in any such shares).
CIIC and each Shareholder acknowledge that each certificate representing any
shares of AFC Stock delivered to him by AFC pursuant to this Agreement will
contain a legend noting these transfer restrictions. Each Shareholder represents
and warrants to AFC that:

        (i)        he is an “accredited investor,” as defined in SEC Rule
501(a);


        (ii)        he is able to bear the economic risk of an investment in the
shares of AFC Stock to be issued to him pursuant to this Agreement for an
indefinite period of time;


        (iii)        he has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
proposed investment;


12

--------------------------------------------------------------------------------



        (iv)        he has had the full opportunity to review all reports and
documents filed by AFC (and its officers and directors) with the SEC prior to
the Closing Date, has received and had the full opportunity to review the
Schedule 2.8 provided by AFC dated as of the Closing Date, and has had the full
opportunity to request such additional information regarding the business and
financial condition of AFC as he has deemed appropriate (and any such requests
for information have been fulfilled by AFC); and


          (v)  he is acquiring the AFC Stock pursuant to this Agreement for
investment purposes, solely for his own account, and with no present intention
of distributing, selling, or otherwise disposing of any such shares in
connection with a distribution.


        2.9 Good Standing Certificates for Foreign Subsidiaries. As soon as
practicable after the Closing Date, the Shareholders shall obtain and deliver to
AFC a good standing certificate (or similar certificate or instrument) for each
member of the Company Group other than CIIC and VACT from the jurisdiction of
such member’s organization and from each jurisdiction in which each such member
qualified to do business as a foreign corporation.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

        Each of the Shareholders hereby represents and warrants to AFC and
Merger Sub, as a material inducement for AFC and Merger Sub to enter into and
perform the transactions described in this Agreement, the following as of the
Closing Date and as of the Effective Time, subject to all exceptions and
disclosures set forth in the Disclosure Schedules attached hereto. The
Disclosure Schedules shall be arranged in paragraphs corresponding to the
numbered and lettered paragraphs contained in this Article 3 of this Agreement.
Notwithstanding the foregoing and except as otherwise noted with respect to any
particular disclosure in the Disclosure Schedules, all disclosures and
exceptions contained in the Disclosure Schedule shall qualify any other
representations and warranties in this Agreement; provided, however, (a) the
mere identification of a Contract on a Schedule shall not constitute the
disclosure of an exception under any other representations and warranties unless
specifically cross-referenced by paragraph number or letter, and (b) the
disclosure of the mere existence of a document in one disclosure shall not
constitute the disclosure of an exception based on the content of such document
under any representation or warranty, unless the relevancy of the document is
specifically cross-referenced by paragraph number or letter in the Disclosure
Schedule or this Agreement. Except for the written representations and
warranties set forth herein, Seller Parties disclaim all representations and
warranties, express or implied, concerning the Company Group, the transaction
contemplated hereby or any other matter, provided that this disclaimer shall not
limit Section 6.8 below. These representations and warranties shall survive any
investigation by AFC or Merger Sub and shall survive the Effective Time to the
extent set forth in Section 6.1 below.

13

--------------------------------------------------------------------------------



        3.1 Organization; Standing; Power. Each member of the Company Group is
the type of entity set forth opposite its name on Schedule 3.1, and is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, as set forth on Schedule 3.1, and possesses
all requisite power and authority to own, lease, and operate its properties and
to carry on its business as now being conducted. Each member of the Company
Group is duly qualified to transact business in every jurisdiction in which the
failure to so qualify has had or may have a Material Adverse Effect, and each
such jurisdiction is set forth opposite such member’s name on Schedule 3.1.

        3.2 Authorization. Each Seller Party has all requisite capacity, power,
and authority to execute and deliver each of the Transaction Agreements to which
it is a party and to consummate all transactions contemplated thereby. The
execution, delivery, and performance of each of the Transaction Agreements to
which any Seller Party is a party have been duly authorized by all action
required of such Seller Party. Each of the Transaction Agreements to which any
Seller Party is a party has been duly executed and delivered by such Seller
Party and, assuming the due authorization, execution, and delivery thereby by
each other Person that is a party to such Transaction Agreement, constitutes a
valid and binding obligation of such Seller Party, enforceable against it in
accordance with its terms, subject to the effects of (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other laws now or hereafter
in effect relating to creditors’ rights generally; (ii) laws or regulations
concerning competition or fair trade; and (iii) general principles of equity.

        3.3 No Conflict or Breach. Except as set forth on Schedule 3.3, the
execution and delivery by each Seller Party of each Transaction Agreement to
which it is a party, and the consummation of all transactions contemplated by
the Transaction Agreements (including the Merger), and actions taken by any
Seller Party after the Effective Time which are required in this Agreement, do
not and will not (i) conflict with or result in a breach of the terms,
conditions, or provisions of, (ii) constitute a default under (whether with or
without the passage of time, the giving of notice, or both), (iii) result in the
creation of any Lien upon the Equity Interests or assets of any member of the
Company Group pursuant to, (iv) give any third party the right to modify,
terminate, or accelerate any obligation or right under, or (v) require any
authorization, consent, approval, exemption or other action (which will not have
been obtained by the Effective Time) by or notice or declaration to, or filing
with, any Governmental Entity of the State of California (including any agency
or subdivision thereof) or any other third Person pursuant to, any articles or
certificate of incorporation, bylaws, or other charter, governing, or
organizational documents to which any member of the Company Group is subject;
any law, statute, rule, or regulation to which any member of the Company Group
is subject; any Contract to which any Seller Party is a party; or any order,
judgment, or decree to which any member of the Company Group or any of its
assets are subject.

        3.4 Capital Stock; Subsidiaries; Related Matters. Schedule 3.4 sets
forth the Equity Interests that each member of the Company Group is authorized
to issue and the issued and outstanding Equity Interests of each member of the
Company Group (including the record and beneficial owners of such Equity
Interests), in each case as of the Closing Date. All of such Equity Interests
are owned by such holders free and clear of any Liens. No member of the Company
Group has any authorized or outstanding Equity Equivalents. Except as set forth
in Section 3.4, no member of the Company Group is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any of
its outstanding Equity Interests. All of the issued and outstanding Equity
Interests of each member of the Company Group have been validly issued, fully
paid, and are nonassessable. Except as disclosed in Schedule 3.4, there are no
statutory or contractual shareholders’ preemptive rights or rights of refusal
with respect to the issuance of any Equity Interests by any member of the
Company Group, and, as of the Effective Time, all of the contractual rights
disclosed on Schedule 3.4 as an exception to this representation and warranty
shall be of no further force or effect and the Surviving Corporation shall not
have any Liability with respect to any such contractual rights. No member of the
Company Group has violated any applicable federal or state securities laws in
connection with the offer, sale, or issuance of any Equity Interests, and the
transactions contemplated by the Transaction Agreements do not require
registration of the Equity Interests in a member of the Company Group under the
Securities Act or any applicable state securities laws or foreign securities
laws. Except as disclosed in Schedule 3.4, there are no agreements between or
among any of the members of the Company Group and/or any of the Shareholders
with respect to the voting or transfer of any Equity Interests in any member of
the Company Group or with respect to any other aspect of the affairs of any
member of the Company Group, and, as of the Effective Time, all of the
agreements disclosed on Schedule 3.4 as an exception to this representation and
warranty shall be of no further force or effect and the Surviving Corporation
shall not be bound by or otherwise have any Liability with respect to any such
agreement. Except as set forth on Schedule 3.4, no member of the Company Group
owns or possesses, directly or indirectly, any Equity Interest or Equity
Equivalent in any Person, and no member of the Company Group has made or has any
obligation to make any Investment in any Person.

14

--------------------------------------------------------------------------------



      3.5 Financial Statements.

        (a)        Attached as Schedule 3.5 are (i) an unaudited consolidated
balance sheet of the Company Group as of October 30, 2005 (the “Latest Balance
Sheet”), prepared consistent with the audited consolidated balance sheet of the
Company Group as of July 31, 2005, (ii) the related unaudited consolidated
statements of income, cash flows, and shareholders’ equity for the 3-month
period then ended, (iii) an audited consolidated balance sheet of the Company
Group as of July 31, 2005, (iv) the related audited consolidated statements of
income, cash flow and shareholder’s equity for the 12-month period then ended,
(v) the audited consolidating balance sheet of the Company Group as of July 31,
2005, (vi) the related audited consolidating statements of income, cash flow and
shareholder’s equity for the 12-month period then ended, (vii) the audited
balance sheet of VACT as of December 31, 2003 and 2004, and (viii) the related
audited statements of income, cash flow and shareholders’ equity for the
12-month periods then ended. Each of the foregoing financial statements
(including in all cases the notes thereto, if any) is consistent with the books
and records of the Company Group (which are accurate and complete), have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby and all past periods, and fairly and accurately present the
financial condition of the Company Group as of the dates of such balance sheets
and the results of operations and cash flows of the Company Group for the
periods ended on such dates. Specifically, and without reducing the generality
of the foregoing, the audited consolidated balance sheet of the Company Group as
of July 31, 2005 (including any notes thereto) has been prepared in accordance
with GAAP (specifically including purchase accounting). All financial statements
described in this Section 3.5 as audited were audited by Johnston, Gremaux &
Rossi, LLP, certified public accountants, whose reports are included with such
financial statements. Included as part of Schedule 3.5 are true, correct, and
complete copies of all correspondence sent by all legal counsel for any member
of the Company Group to such auditors in response to letters from any member of
the Company Group to such counsel requesting that such counsel supply the
auditors with certain information regarding pending or threatened litigation,
unasserted claims, and other matters relevant to the auditors’ audit of such
financial statements and any management letter sent to any member of the Company
Group by such accountants in connection with the audit of the balance sheet of
the Company Group as of July 31, 2005.


15

--------------------------------------------------------------------------------



        (b)        The Company Group uses (and has used since
January 1, 2003) the percentage-of-completion method for measuring revenues for
the sale of its products; such method has been applied in accordance with SOP
81-1 and on a consistent basis since January 1, 2003; the asset “Costs in Excess
of “Billings ” shown on the Latest Balance Sheet accurately represents revenues
recognized in excess of amounts billed, as is required by SOP 81-1; the
liability “Billings in Excess of Costs” shown on the Latest Balance Sheet
accurately represents billings in excess of revenues recognized, as is required
by SOP 81-1.


        (c)        The application of GAAP does not require the Company Group to
recognize any loss or establish a reserve for any loss as of the Closing Date on
any Contract for the sale of any goods or services. Except as included in such
reserve on the Latest Balance Sheet, no Shareholder has any reasonable basis to
expect that recognition of any such loss will be required with respect to any
Contract existing as of the Closing Date that obligates any member of the
Company Group to sell any goods or services.


        (d)        Except as set forth in Schedule 3.5(d), since January 1,
2004, no member of the Company Group has engaged in any transaction (including
any off-balance sheet arrangement, as defined in Item 303(a)(4)(ii) for SEC
Regulation S-K) which may have a Material Adverse Effect.


        (e)        On the Closing Date, the current assets of the Company Group
will exceed its current liabilities by at least the amount set forth in
Schedule 3.5(e), and the Company Group will have cash and cash equivalents at
least equal to the amount set forth in Schedule 3.5(e).


        3.6 Absence of Undisclosed Liabilities. Except as set forth in
Schedule 3.6, no member of the Company Group has any Liability other than:
(i) Liabilities set forth on the Latest Balance Sheet, and (ii) Liabilities that
have arisen after the date of the Latest Balance Sheet in the ordinary course of
business. None of the Liabilities described in clause (ii) of the preceding
sentence resulted from noncompliance with any applicable laws, rules, or
regulations or from a breach of Contract, breach of warranty, tort,
infringement, claim, or lawsuit, and the sum of all Liabilities described in
such clause (ii) does not exceed $25,000.

        3.7 No Material Adverse Change. Since July 31, 2005, (i) there has
occurred no Material Adverse Effect; and (ii) the Company Group has conducted
its business only in the ordinary course of business consistent with past
practice.

16

--------------------------------------------------------------------------------



        3.8 Accounts and Contracts Receivable. All accounts and contracts
receivable reflected on the Latest Balance Sheet, and each of the accounts and
contracts receivable of any member of the Company Group existing as of Closing
Date and as of the Effective Time, constituted and shall constitute, at the date
of the Latest Balance Sheet or as of the Closing Date or Effective Time, as the
case may be, a valid claim in the full amount thereof against the debtor charged
therewith on the books of the Company Group and arose in the ordinary course of
business, and no such receivable arose from any transaction with the United
States or any department or agency thereof. To the Knowledge of each
Shareholder, no such receivable is subject to any valid counterclaim, deduction,
defense, or setoff, and except in connection with the disclosure in Schedule
3.5(c), no account debtor has asserted any counterclaim, deduction, defense, or
setoff. Except for the liens to Union Bank listed in Schedule 3.8, to the
Knowledge of each Shareholder, no Person has any Lien on any such receivable or
any part thereof, and no agreement for deduction, free goods, discount, or other
deferred price or quantity adjustment has been made with respect to any such
receivable.

        3.9 Absence of Certain Developments. Except as set forth on the attached
Schedule 3.9(a) through (x), since July 31, 2005, no member of the Company Group
has:

        (a)        issued any notes, bonds, or other debt securities or any
Equity Interests or Equity Equivalents;


        (b)        borrowed any amount or incurred or become subject to any
Indebtedness or other Liabilities, except current Liabilities incurred in the
ordinary course of business and Liabilities under Contracts entered into in the
ordinary course of business, provided that there shall have been no borrowing or
use of the bank lines of credit of any member of the Company Group except to
support letters of credit or guaranties of performance of contracts for the sale
of equipment;


        (c)        prepaid any Indebtedness or discharged or satisfied any Lien
or paid any Liability, other than current Liabilities paid in the ordinary
course of business;


        (d)        declared or made any payment or distribution of cash or other
property to any holders of its Equity Interest with respect to its Equity
Interests, offset against or reduced any Indebtedness or other Liability owing
to it by any holder of its Equity Interests, or purchased or redeemed any of its
Equity Interests;


        (e)        mortgaged or pledged any of its properties or assets or
subjected them to any Lien, except for Permitted Liens;


        (f)        sold, leased, licensed, assigned, or transferred (including
transfers to Shareholders or any of their respective Affiliates or any
Insider) any of its tangible or intangible assets (including Intellectual
Property), except for sales of inventory in the ordinary course of business to
unaffiliated third Persons on an arm’s length basis, or canceled any debts or
claims owing to or held by it, or disclosed any confidential information;


        (g)        acquired any assets of any other Person (other than
inventory, materials, or supplies in the ordinary course of business);


        (h)        paid any bonus or made or granted or promised any bonus or
any wage or salary increase to any employee or group of employees or made or
granted any increase in any employee benefit plan or arrangement, or amended or
terminated any existing employee benefit plan or arrangement or adopted any new
employee benefit plan or arrangement with respect to any Shareholder and, with
respect to any other employee, other than in the ordinary course of business in
a manner consistent with past practices;


17

--------------------------------------------------------------------------------



        (i)        except for the application of purchase accounting to prepare
the consolidated balance sheet of the Company Group as of July 31, 2005, made
any change in any method of accounting or accounting policies or made any
write-down in the value of its inventory;


        (j)        incurred intercompany charges or conducted its cash
management customs and practices other than in the ordinary course of business
consistent with past practice (including with respect to maintenance of working
capital balances, collection of accounts receivable and payment of accounts
payable);


        (k)        suffered any extraordinary losses or waived any rights of
value, whether or not in the ordinary course of business or consistent with past
practice, in excess of $25,000 in the aggregate;


        (l)        entered into, amended, or terminated any Contract or taken
any other action or entered into any other transaction other than in the
ordinary course of business or entered into any agreement or arrangement
prohibiting or restricting it from freely engaging in any business or otherwise
restricting the conduct of its business;


        (m)        entered into any other material transaction, whether or not
in the ordinary course of business, or materially changed any business practice;


        (n)        made any capital expenditures in excess of $25,000 in the
aggregate;


        (o)        made any loans or advances to, or guarantees for the benefit
of, any Persons;


        (p)        changed or authorized any change in its certificate or
articles of incorporation, bylaws, or other charter, governing, or
organizational documents;


        (q)        suffered any damage, destruction, or casualty loss exceeding
$25,000 in the aggregate, whether or not covered by insurance;


        (r)        acquired any other business or Person (or any significant
portion or division thereof), whether by merger, consolidation or reorganization
or by purchase of its assets or stock or acquired any other material assets, or
made any Investment;


        (s)        instituted or settled any claim or lawsuit involving
equitable or injunctive relief;


        (t)        made any payments for political contributions or made any
bribes, kickback payments, or other illegal payments;


18

--------------------------------------------------------------------------------



        (u)        except the negotiation of the kind of transaction
contemplated hereby and the planning for potential alternatives, taken any
action outside of the ordinary and usual course of business;


        (v)        failed to pay all of its Liabilities as they became due in
the ordinary course of business consistent with past payment timing practices;


        (w)        lost the services of any senior management level or key
technological employee or sustained a termination of its relationship with any
customer, supplier, or other Person with which it deals; or


        (x)        committed or agreed to any of the foregoing.


        3.10 Personal Property; Inventory. The Company Group has good, valid,
and marketable title to, or the right to use without further payment except as
disclosed on Schedule 3.10, all personal property, tangible and intangible,
reflected on the Latest Balance Sheet and to all other personal property owned
or used by any member of the Company Group or located on any premises occupied
or used by any member of the Company Group, free and clear of all Liens. All of
the Company Group’s equipment, furniture, fixtures, and other tangible assets
are in good operating condition and repair, have been maintained in accordance
with normal industry practices, do not require any repairs, and are suitable for
the purposes for which they are currently used and currently proposed to be
used. The Company Group owns, leases or has the right to use without further
payment except as disclosed on Schedule 3.10 all assets necessary for the
conduct of its business as presently conducted or currently used in the conduct
of its business. All of the Company Group’s inventory (including raw materials
and work in process) is usable in the ordinary course of its business and is
free from defects, and all finished goods are saleable in the ordinary course of
the Company Group’s business, except for the obsolescence reserve set forth in
the Latest Balance Sheet, which was established in a manner consistent with the
audited balance sheet referenced in Section 3.5(a)(iii).

        3.11 Real Property. The attached Schedule 3.11 sets forth the address
of, and a list of all leases, subleases, licenses, or other Contracts
(“Leases”) for the use or occupancy of any real property (collectively, the
“Leased Real Property”) in which any member of the Company Group has a
leasehold, subleasehold, or licensed interest. The Seller Parties have delivered
to AFC a true and complete copy of each written Lease, and in the case of any
oral Lease, a written summary of the terms thereof. With respect to each of the
Leases: (a) the Lease is legal, valid, binding, enforceable, and in full force
and effect; (b) the consummation of the transactions contemplated by this
Agreement will not result in a breach of or default under the Lease or otherwise
cause the Lease to cease to be legal, valid, binding, enforceable, and in full
force and effect on identical terms following the Effective Time; (c) no member
of the Company Group nor any other party to the Lease is in breach or default
under the Lease, and no event has occurred or circumstance exists which, with
the delivery of notice, passage of time, or both, would constitute such a breach
or default or permit the termination, modification, or acceleration of rent
under the Lease; (d) no member of the Company Group nor any other party to the
Lease has repudiated any term thereof, and there are no disputes, oral
agreements, or forbearance programs in effect with respect to the Lease; and
(e) no member of the Company Group has assigned, subleased, mortgaged, deeded in
trust, or otherwise transferred or encumbered the Lease or any interest in such
Leased Real Property, except for Permitted Liens. To the Knowledge of each
Shareholder, each of the Leased Real Properties complies with all applicable
legal requirements. Except for the Company Group’s interest in the Leased Real
Property, no member of the Company Group owns or holds, directly or indirectly,
any right, title, or interest in or to any real property, nor does any member of
the Company Group have any duty or obligation relating to any real property.

19

--------------------------------------------------------------------------------



        3.12 Tax Matters. Schedule 3.12 contains a list of states, territories,
and jurisdictions (whether foreign or domestic) in which any member of the
Company Group files or is required to file any Tax Return. Except as set forth
on Schedule 3.12:

        (a)        each member of the Company Group has timely filed all Tax
Returns that are required to be filed on or before the Closing Date, and all
such Tax Returns are true, complete, and accurate in all respects;


        (b)        all Taxes due and payable by any member of the Company Group,
whether or not shown on a Tax Return, on or before the Closing Date have been
paid; the Latest Balance Sheet has adequate reserves for all Taxes of each
member of the Company Group that are accrued but not yet due as of the date of
the Latest Balance Sheet; and no member of the Company Group has incurred any
Tax Liability since the date of the Latest Balance Sheet through the Effective
Time other than any Tax Liability incurred in the ordinary course of business
and consistent with past practice;


        (c)        no deficiency for any amount of Tax has been asserted in
writing or assessed by a taxing authority against any member of the Company
Group;


        (d)        there is no action, suit, proceeding, or audit or any written
notice of inquiry of any of the foregoing pending or threatened against any
member of the Company Group regarding Taxes;


        (e)        no member of the Company Group has consented to extend the
time in which any Tax may be assessed or collected by any taxing authority;


        (f)        no member of the Company Group has been a member of an
Affiliated Group;


        (g)        no claim has ever been made by a taxing authority in writing
that any member of the Company Group is required to either pay Taxes or file Tax
Returns in a jurisdiction in which such member was not and/or is not paying
Taxes or filing Tax Returns;


        (h)        no member of the Company Group has any Liability for Taxes of
any other Person under Treasury Regulations Section 1.1502-6 (or any similar
provision or state, local or foreign Tax law), as a transferee, by Contract, or
otherwise;


        (i)        each member of the Company Group has withheld all Taxes
required to have been withheld and has paid to the appropriate governmental
authorities all withholding Taxes required to have been paid in connection with
amounts paid or owing to any employee, independent contractor, creditor, seller,
shareholder, partner, member, or other owner or any other Person;


20

--------------------------------------------------------------------------------



        (j)        no member of the Company Group has made any payments or is or
shall become obligated (under any Contract entered into on or before the Closing
Date) to make any payments that are non-deductible under Section 280G of the
Code (or any corresponding provision of state, local or foreign income Tax law);


        (k)        no member of the Company Group has made an election under
former Section 341(f) of the Code;


        (l)        no member of the Company Group will be required (A) as a
result of a change in method of accounting for a taxable period ending on or
prior to the Closing Date, (B) as a result of any “closing agreement,” as
described in Section 7121 of the Code (or any corresponding provision of state,
local or foreign income Tax law), (C) as a result of any installment sale or
open transaction or disposition made on or prior to the Closing Date, or (D) as
a result of any prepaid amount received on or prior to the Closing Date, to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing
Date, or to include any adjustments in taxable income for any taxable period (or
any portion thereof);


        (m)        each member of the Company Group has made all required
deposits under Section 7519 of the Code;


        (n)        no member of the Company Group has any Liability for the
payment of any Taxes arising as a result of any expressed or implied obligation
to indemnify or otherwise assume or succeed to the Liability for the payment of
any Taxes of any other Person; and


        (o)        CIIC has made a valid election to be taxed as a subchapter S
corporation under Section 1362 of the Code and CIIC has made a valid election to
treat VACT as a qualified subchapter S subsidiary under Section 1362 of the Code
for all periods of time from and including January 1, 2005, through the day
immediately prior to the Closing Date.


      3.13 Contracts and Commitments.

        (a)        Except as set forth on Schedule 3.13(a) and except for any
contract or instrument that is either (i) not material to the Company Group as a
whole or (ii) can be terminated on 90 or fewer days’ notice with no penalty or
other termination payment, no member of the Company Group is a party to or bound
by any Contract, including any:


        (i)        collective bargaining agreement or other Contract with any
labor union or any bonus, commissions, pension, profit sharing, retirement, or
any other form of deferred compensation or incentive plan or any stock purchase,
stock option, hospitalization insurance, or similar plan or practice, whether
formal or informal;


21

--------------------------------------------------------------------------------



        (ii)        Contract for the employment of any Person or for the hiring
of any Person on a contractor or consulting basis or any severance agreements or
change-of-control agreements;


        (iii)        Contract relating to Indebtedness or to mortgaging,
pledging or otherwise placing a Lien on any of its assets, other than Permitted
Liens;


        (iv)        Contract with respect to the lending or investing of funds;


        (v)        license or royalty Contract;


        (vi)        Contract under which it is lessee of, or holds or operates,
any personal property owned by any other Person or under which it is lessor of
or permits any other Person to hold or operate any property, real or personal,
owned or controlled by it;


        (vii)        Contract for the purchase or sale of supplies, products, or
other property or for the furnishing or receipt of services requiring payment by
either party of more than $25,000 in any year;


        (viii)        Contract relating to ownership of or Investments in any
business or enterprise (including Investments in joint ventures and minority
equity Investments);


        (ix)        Contract which prohibits it, geographically, from freely
engaging in business anywhere in the world;


        (x)        Contract relating to the distribution, marketing,
advertising, or sales of its products or services requiring payment by either
party of more than $25,000 in any year;


        (xi)        Contract pursuant to which it subcontracts work to a third
Person;


        (xii)        power of attorney;


        (xiii)        software license, maintenance, or related Contract;


        (xiv)        Tax indemnity, Tax sharing, Tax allocation, or similar
Contract; or


        (xv)        Contract relating to the acquisition or sale of its or any
other Person’s business (or any material portion thereof).


22

--------------------------------------------------------------------------------



        (b)        All of the Contracts set forth on Schedule 3.13(a) are in
full force and effect and are valid, binding, and enforceable obligations of the
member of the Company Group that is a party thereto, subject to the effects of
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other laws now or hereafter in effect relating to creditors’ rights generally,
except as provided in Schedule 3.13(a)(i); (ii) laws or regulations concerning
competition or fair trade; and (iii) general principles of equity. The member of
the Company Group that is a party to each Contract set forth on
Schedule 3.13(a), and each other Person(s) that is a party to each such
Contract, has performed all obligations required to be performed by it under the
Contract and is not in default under or in breach of nor in receipt of any claim
of default or breach under any such Contract. No event has occurred that, with
the passage of time or the giving of notice or both, would result in a default,
breach, or event of noncompliance by any member of the Company Group or any
other Person under any such Contract. Except where AFC and the Shareholders have
elected not to seek consent to assign or have collectively determined such
consent is not required from a third party as identified on Schedule 3.13(b),
the execution and delivery of the Transaction Agreements and the consummation of
the transactions contemplated thereby do not and will not, with or without the
giving of notice, the lapse of time, or both, result in the breach of any of the
terms and provisions of, or constitute a default under, or conflict with, or
cause any acceleration of, any obligation of any member of the Company Group
under any such Contract. None of the terms or provisions of any such Contract
has had or, to the Knowledge of each Shareholder, is reasonably likely to have a
Material Adverse Effect. No member of the Company Group has any present
expectation or intention of not fully performing all of its obligations under
each such Contract to which it is a party, and except as described in Schedule
3.13 no Shareholder has any reason to believe any other Person will breach any
such Contract. The Seller Parties have supplied AFC with a true, correct, and
complete copy of each written Contract and an accurate description of each of
the oral Contracts listed on Schedule 3.13(a), together with all amendments,
waivers, or other changes thereto. Except as disclosed on Schedule 3.13(b), no
member of the Company Group has made any written or oral proposal, bid, or offer
which, if accepted, would result in a Contract required to be disclosed on
Schedule 3.13(a).


        3.14 Intellectual Property. The attached Schedule 3.14 contains a
complete and accurate description of all Intellectual Property owned or used by
any member of the Company Group and an identification of the owner of such
Intellectual Property. Schedule 3.14 also contains a complete and accurate list
of (i) all licenses and other rights granted by any member of the Company Group
to any third Person with respect to any Intellectual Property, except licenses
and rights granted with respect to the sale of equipment in the ordinary course
of business, (ii) all licenses and other rights granted by any third Person to
any member of the Company Group with respect to any Intellectual Property, and
(iii) all other Contracts to which any member of the Company Group is a party or
that are known to any Shareholder and affect the ability of any member of the
Company Group to use or disclose any Intellectual Property, in each case
identifying the subject Intellectual Property. Except as set forth on
Schedule 3.14, each member of the Company Group owns all right, title, and
interest in and to, or has the right to use pursuant to a valid and enforceable
license, all Intellectual Property necessary for the operation of its business
as presently conducted, free and clear of all Liens. The loss or expiration of
any Intellectual Property owned or used by any member of the Company Group has
not had a Material Adverse Effect, and no such loss or expiration is threatened
or pending that will have a Material Adverse Effect. During the period
commencing April 4, 2002 to date, the Company Group has taken all necessary
actions to secure, maintain, and protect the Intellectual Property that it owns,
and to the Knowledge of each Shareholder, prior to April 4, 2002, the Company
Group took all necessary actions to secure, maintain, and protect the
Intellectual Property that it owned. There have been no claims made against any
member of the Company Group or any of their respective Affiliates asserting the
invalidity, misuse, or unenforceability of any Intellectual Property that are
still pending or, if still pending, are reasonably expected to have a Material
Adverse Effect. Except as set forth in Schedule 3.14, no member of the Company
Group has received any notice of any infringement or misappropriation by, or
conflict with, any third Person with respect to any Intellectual Property
(including any demand or request that such member or any other member of the
Company Group license any rights from a third Person). To the Knowledge of each
Shareholder, the conduct of the Company Group’s business has not infringed,
misappropriated, or conflicted with, and does not infringe, misappropriate, or
conflict with, any Intellectual Property of other Persons, nor to the Knowledge
of each Shareholder would the continued conduct of the Company Group’s business
as presently conducted (including plans reflected in existing Contracts and
outstanding proposals or bids to customers or prospective customers) infringe,
misappropriate, or conflict with any Intellectual Property of other Persons.
Except as set forth in Schedule 3.14, to the Knowledge of each Shareholder, the
Intellectual Property owned by or licensed to the Company Group has not been
infringed, misappropriated, or conflicted by any other Person. Except as set
forth in Schedule 3.14, no member of the Company Group has agreed to indemnify
any third Person for or against any interference, infringement, or other
conflict with respect to any Intellectual Property. No member of the Company
Group nor, to the Knowledge of each Shareholder, any licensor to any member of
the Company Group of any Intellectual Property has violated any law or any
governmental regulation or requirement with respect to such Intellectual
Property. Except where AFC and the Shareholders have elected not to seek consent
to assign or have collectively determined such consent is not required from a
third party as set forth on Schedule 3.14, the transactions contemplated by this
Agreement will have no Material Adverse Effect on the Company Group’s right,
title and interest in and to the Intellectual Property listed on Schedule 3.14.
During the period April 4, 2002 to date, each new employee of each member of the
Company Group has duly executed and delivered to the member of the Company Group
with which he or she is employed an invention assignment agreement in the form
attached to Schedule 3.14, and each such invention assignment agreement is in
full force and effect and constitutes a valid, binding, and enforceable
obligation of each such employee. To the Knowledge of each Shareholder, prior to
April 4, 2002, each employee of each member of the Company Group had duly
executed and delivered to the member of the Company Group with which he or she
was employed an invention assignment agreement substantially in the form
attached to Schedule 3.14 or to similar effect, and each such invention
assignment agreement is in full force and effect and constitutes a valid,
binding, and enforceable obligation of each such employee.

23

--------------------------------------------------------------------------------



        3.15 Litigation. There are no actions, suits, proceedings, orders,
investigations, or claims pending or threatened against or affecting any member
of the Company Group (or any of their respective officers, directors, employees,
or Affiliates with respect to the Company Group’s business), or pending or
threatened by any member of the Company Group against any Person, in each case
at law or in equity, before or by any governmental department, commission,
board, bureau, agency, court, or instrumentality (including any actions, suit,
proceedings, orders, investigations, or claims with respect to the transactions
contemplated by this Agreement); nor have there been any such actions, suits,
proceedings, orders, investigations, or claims at any time since January 1, 2004
except as described in Schedule 3.15; nor is any member of the Company Group
contemplating instituting any such action, suit, proceeding, order,
investigation, or claim against any Person, except as described in
Schedule 3.15. No member of the Company Group is subject to any arbitration
proceedings under collective bargaining agreements or otherwise or any
governmental investigations or inquiries (including inquiries as to the
qualification to hold or receive any license or permit). No member of the
Company Group is subject to any judgment, order, or decree of any court or other
Governmental Entity, and no officer, director, employee, or Affiliate of any
member of the Company Group is subject to any such judgment, order, or decree as
it relates to the business of the Company Group. No member of the Company Group
has received any opinion or memorandum from legal counsel to the effect that it
is exposed, from a legal standpoint, to any Liability or disadvantage that may
constitute a Material Adverse Effect.

24

--------------------------------------------------------------------------------



        3.16 Corporate Records; Related Matters. The minute books and stock
records of each member of the Company Group are complete and accurate and all
signatures included within such books and records are the genuine signatures of
the persons indicated as signing. True, correct, and complete copies of the
minute books and stock records of each member of the Company Group, including
their respective articles or certificate of incorporation, bylaws, and/or other
charter, governing, or organizational documents, and all amendments to each,
have been delivered to AFC. Schedule 3.16 contains a list of all officers,
directors, and managers of, and all Persons holding a power of authority from,
each member of the Company Group. Schedule 3.16 also contains a list of all
names under which any member of the Company Group has ever transacted business.

        3.17 Consents. Except as set forth in Schedule 3.17 and except for
consents and approvals that will be obtained by the Effective Time, no permit,
consent, approval, or authorization of, or declaration to or filing with, any
Governmental Entity of the State of California (including any agency or
subdivision thereof) is required (a) in connection with the execution, delivery,
and performance of any Transaction Agreement or the consummation of any
transactions contemplated by any Transaction Agreement, (b) in order to prevent
a breach of or default under or a termination or modification of or any right of
acceleration of any Liability under any Contract to which any member of the
Company Group is a party or by which any of its assets are bound, or (c) in
order to permit each member of the Company Group to continue the operation of
its business after the Effective Time in the manner conducted as of the
Effective Time.

        3.18 Insurance. The attached Schedule 3.18 contains a description
(including policy number, term, carrier, amount, named insured(s), general
coverage, and premium) of each insurance policy, indemnity agreement, and bond
maintained by any member of the Company Group with respect to their respective
assets and business, and each such policy, indemnity agreement, and bond is in
full force and effect. True, correct, and complete copies of all such policies,
indemnity agreements, and bonds have been delivered to AFC. To the Knowledge of
each Shareholder, no member of the Company Group is in default with respect to
its obligations under any such policy, indemnity agreement, or bond, and all
premiums and other amounts due (without regard to any grace period) with respect
to all such policies, indemnity agreements, and bonds have been paid. No member
of the Company Group has been denied insurance or bond coverage or has received
notice from any issuer of any policy, indemnity agreement, or bond issued to it
of the issuer’s intention to cancel or refusal to renew any such policy or bond.
No member of the Company Group currently maintains, nor has any of them ever
maintained, any self-insurance or co-insurance program. The insurance,
indemnity, and bond coverage currently maintained by each member of the Company
Group is substantially similar to the coverage carried by other Persons of
established reputations engaged in the same or similar business as such member
in the same geographic region(s) as such member.

25

--------------------------------------------------------------------------------



        3.19 Employees. Attached to Schedule 3.19 is a list setting forth each
employee of each member of the Company Group, such employee’s title, status
(e.g., full-time, part-time, active, on leave, etc.), current base salary (or
hourly wage), bonus or deferred compensation arrangements, original date of
hire, accrued vacation time (or compensation in lieu of vacation), fringe
benefits, and service credited for purposes of vesting and/or eligibility under
any employee benefit plan or similar arrangement. No Shareholder has received or
has Knowledge of any member of the Company Group receiving any written or oral
notice from any of its senior management-level employees that such employee
intends to terminate his or her employment and, to the Knowledge of each
Shareholder, no such employee has any plans to terminate his or her employment.
Each member of the Company Group has complied with all applicable laws, rules,
and regulations relating to the employment of labor, including any provisions
thereof relating to wages, hours, collective bargaining, the payment of social
security and similar Taxes, retirement plans, health and welfare plans, equal
employment opportunity, employment discrimination, and employment safety. Except
as described in Schedule 3.19 or with respect to matters barred by statutes of
limitation, no member of the Company Group has ever received any notice of any
claim that it has not complied with any of the foregoing or that it is liable
for any arrears, wages, Taxes, penalties, or interest for failure to comply with
any of the foregoing. With respect to employees of any member of the Company
Group, except as described in Schedule 3.19, none of the following events or
circumstances exists or is threatened or has occurred since January 1, 2004:
union organization activity, strike, work stoppage, labor dispute, controversy,
claim of illegal or improper conduct or activity, grievance, charge of unfair
labor practice, or arbitration proceeding. To the Knowledge of each Shareholder,
no employee of any member of the Company Group is subject to any non-compete,
non-disclosure, confidentiality, employment, consulting, or similar Contract
that is in conflict with the present business activities of the Company Group.

        3.20 ERISA. Except as set forth on the attached Schedule 3.20:

        (a)       No member of the Company Group has any obligation to
contribute to (or any other Liability, including current or potential withdrawal
Liability, with respect to) any “multiemployer plan” (as defined in
Section 3(37) of ERISA).


        (b)       No member of the Company Group maintains or has any obligation
to contribute to (or any other Liability with respect to) any plan, program, or
arrangement whether or not terminated, which provides medical, health, life
insurance, or other welfare-type benefits for current or future retired or
terminated employees, except as may be required pursuant to the requirements of
Section 4980B of the Code and Part 6 of Subtitle B of Title I of ERISA (or such
similar state law).


        (c)       No member of the Company Group maintains, contributes to, or
has any Liability under (or with respect to) any employee plan which is a
“defined benefit plan” (as defined in Section 3(35) of ERISA), whether or not
terminated.


26

--------------------------------------------------------------------------------



        (d)        No member of the Company Group maintains, contributes to, or
has any Liability under (or with respect to) any employee plan which is a
“defined contribution plan” (as defined in Section 3(34) of ERISA), whether or
not terminated.


        (e)        No member of the Company Group maintains, contributes to, or
has any Liability under (or with respect to) any plan, programs, or arrangement
providing benefits to current or former employees, including any bonus plan,
plan for deferred compensation, severance, employment agreement, employee
health, or other welfare benefit plan or other arrangement, whether or not
terminated and whether or not subject to ERISA.


        (f)        No plan maintained by any member of the Company Group or to
which any member of the Company Group has an obligation to contribute, or with
respect to which any member of the Company Group has any other Liability, has
any material unfunded Liability.


        (g)        Each employee benefit plan set forth on Schedule 3.20 and all
related material trusts, insurance contracts, and funds have been maintained,
funded, and administered in material compliance with their respective terms and
the terms of any applicable collective bargaining agreements and in material
compliance with ERISA and any other applicable laws.


        (h)        None of the employee benefit plans set forth on Schedule 3.20
obligates any member of the Company Group to pay any separation, severance,
termination, or similar benefits as a result of the consummation of the
transactions contemplated by the Transaction Agreements.


        (i)        With respect to each employee benefit plan set forth on
Schedule 3.20, the Seller Parties have delivered or made available to AFC a
true, complete, and accurate copy of (i) the most recent annual report (Form
5500) filed with the IRS and the two most recent actuarial reports and financial
statements with respect to which such forms or reports are required, (ii) such
employee benefit plan and all amendments thereto, (iii) each trust agreement,
insurance contract, or administration agreement relating to such plan, (iv) the
most recent summary plan description for each plan for which a summary plan
description is required, (v) the most recent determination letter or opinion, if
any, issued by the IRS with respect to any plan intended to be qualified under
Section 401(a) of the Code or any plan or related trust intended to be
tax-exempt under any other provision of the Code, (vi) any request for a
determination currently pending before the IRS, and (vii) all material
correspondence with the IRS, the Department of Labor or the Pension Benefit
Guaranty Corporation relating to any such plan.


        (j)        No “reportable event” or nonexempt “prohibited transaction”
(as such terms are defined in ERISA and the Code, as applicable) has occurred
with respect to any employee benefit plan set forth on Schedule 3.20 during the
six years preceding the Closing Date.


        (k)        No member of the Company Group maintains any plan in any
foreign country requiring contributions by any member of the Company Group.


27

--------------------------------------------------------------------------------



        3.21 Compliance with Laws. Each member of the Company Group has complied
and is in compliance with all applicable laws, treaties, ordinances, codes,
rules, requirements, regulations, orders, and directives of all Government
Entities, or of any trade or other membership association to which it belongs,
except the failure of which has an inconsequential impact on the Company Group
or can be cured without incurring costs in excess of $10,000 in the aggregate.
No notices have been received by and no claims have been filed against any
member of the Company Group alleging a violation of any of such laws, treaties,
ordinances, codes, rules, requirements, regulations, orders, and directives.
Without limiting the generality of the first sentence of this Section 3.21, no
member of the Company Group nor any of their respective Insiders, has at any
time made any bribes, kickback payments, or other similar payments of cash or
other consideration, including payments to any business relations, for purposes
of doing business with such Persons. To the Knowledge of each Shareholder, there
are no regulations or legislation pending before any Governmental Entity of the
State of California (including any agency or subdivision thereof) which, if
adopted, may have a Material Adverse Effect.

      3.22 Environmental and Safety Matters.

        (a)       Each member of the Company Group has complied in all material
respects and is currently in compliance in all material respects with all
Environmental and Safety Requirements.


        (b)       Without limiting the generality of subsection (a) above, each
member of the Company Group has obtained and complied in all material respects
with, and is currently in material compliance with, all permits, licenses, and
other authorizations that may be required pursuant to Environmental and Safety
Requirements. A list of all such permits, licenses, and other authorizations
(and the identity of the member of the Company Group holding such permit,
license, or other authorization) is set forth on the attached Schedule 3.22(b).


        (c)       Except as set forth in Schedule 3.22(c), no member of the
Company Group has received any written notice or report from a Governmental
Entity or any other Person regarding any actual or alleged violation of
Environmental and Safety Requirements or any Liabilities or potential
Liabilities, including any investigatory, remedial, or corrective obligations,
arising under any applicable Environmental and Safety Requirements.


        (d)       No member of the Company Group nor any of their respective
current Affiliates (nor, to the Knowledge of each Shareholder, any of their
respective predecessors) has treated, stored, disposed of, manufactured,
handled, or released any substance (including any hazardous substance), arranged
for, permitted the disposal of, or transported any such substance, or owned or
operated any property or facility contaminated by any such substance, in a
manner that has given or would give rise to Liabilities for response costs,
corrective action costs, personal injury, property damage, natural resources
damages or attorney fees, or any investigative, corrective or remedial
obligations, pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”) or any other Environmental and
Safety Requirements.


28

--------------------------------------------------------------------------------



        (e)       None of the Transaction Agreements nor the consummation of any
transaction contemplated by the Transaction Agreements will result in any
Liability for site investigation or cleanup or notification to or consent of any
Governmental Entity or other Person pursuant to any of the so-called
“transaction-triggered” or “responsible property transfer” laws.


        (f)       No member of the Company Group has expressly assumed or
undertaken or otherwise become subject toany Liability, including any obligation
for corrective or remedial action, of any other Person relating to Environmental
and Safety Requirements except as may be reflected in written agreements
relating to the purchase, sale or lease of real property identified in
Schedule 3.13(a).


        (g)       No member of the Company Group nor any of their respective
predecessors or Affiliates,has manufactured, designed, marketed, sold, installed
or distributed products containing asbestos, and with respect to such entities,
no basis in law or fact exists to support an assertion of any claim, action or
obligation with respect to the presence of asbestos in or on any product or at
or upon any property or facility.


        (h)       The Company Group has furnished to AFC all existing
environmental audits, reports, and other material environmental documents
relating to its, or its Affiliates’ past or current properties, facilities, or
operations that are in its possession or that are available to the Company
Group.


        3.23 Affiliated Transactions. Except as set forth on attached
Schedule 3.23, no officer, director, employee, holder of any Equity Interest,
member, or Affiliate of any member of the Company Group or any individual
related by blood, marriage, or adoption to any such Person or any entity in
which any such Person owns any beneficial interest (collectively, the
“Insiders”) (i) is a party to any Contract or transaction with any member of the
Company Group, (ii) has any interest in any property used by any member of the
Company Group, (iii) has any interest in any supplier or customer of any member
of the Company Group or in any other Person with which any member of the Company
Group does business or that competes, directly or indirectly, with any member of
the Company Group, (iv) is indebted to any member of the Company Group, (v) owns
or has otherwise retained any right to use any asset, right, or contractual
benefit that is used by any member of the Company Group in connection with the
operation of its business as presently conducted, or (vi) has any business or
other interest in conflict with the interests of any member of the Company
Group.

        3.24 Customers and Suppliers. The attached Schedule 3.24 accurately sets
forth a list of the top 10 customers and the top 10 suppliers of each member of
the Company Group by dollar volume of sales and purchases for the 12-month
period ended October 31, 2005. No member of the Company Group has received any
notice from any supplier listed on Schedule 3.24, nor does any Shareholder have
Knowledge, to the effect that such supplier will stop, materially decrease the
rate of, or materially change the terms (whether related to payment, price, or
otherwise) with respect to, supplying materials, products, or services to the
Company Group (whether as a result of the consummation of the transactions
contemplated hereby or otherwise). No member of the Company Group has received
any notice from any customer listed on Schedule 3.24, nor does any Shareholder
have Knowledge, to the effect that such customer will stop, or materially
decrease the rate of, buying products of the Company Group (whether as a result
of the consummation of the transactions contemplated hereby or otherwise).
Except for any pricing terms related to equipment already delivered and except
as specifically identified on Schedule 3.24, no member of the Company Group is
obligated to extend as of the Closing Date price rebates, pricing concessions,
and/or similar discount arrangements.

29

--------------------------------------------------------------------------------



        3.25 Product Warranties. Except as is reflected in warranty reserves on
the Latest Balance Sheet or except as described in Schedule 3.25, all products
and goods developed, manufactured, sold, licensed, or delivered by any member of
the Company Group and all services rendered by any member of the Company Group
have been in conformity with all applicable contractual commitments and all
applicable express and implied warranties. With respect to products developed,
manufactured, sold, licensed, or delivered by any member of the Company Group
(including work in process and orders for any such products received and
accepted by any member of the Company Group) and/or services rendered by any
member of the Company Group, no member of the Company Group has given any
guaranty, warranty, or other indemnity (including as a result of any course of
conduct between any member of the Company Group and any Person or as a result of
any statements in any of the product or promotional literature used by any
member of the Company Group), except for express written warranties in Contracts
listed on Schedule 3.13(a)(vii) or as otherwise set forth on Schedule 3.25. The
warranty reserve set forth on the Latest Balance Sheet has been established in a
manner consistent with past practice and is greater than or equal to the cost
and all other Liabilities and/or damages of the Company Group as a whole, with
respect to its performance of all outstanding guaranties, warranties, or other
indemnities (including those arising by operation of law), taken together in the
aggregate. Except as described in Schedule 3.25, no member of the Company Group
has been notified of any claims for, and no Shareholder has any Knowledge of any
threatened claims for, any product returns, warranty obligations, or product
services relating to any products or services provided or sold by any member of
the Company Group. There are no pending product recalls, withdrawals, or
seizures with respect to any products developed, sold, licensed, or delivered by
any member of the Company Group or with respect to any services rendered by any
member of the Company Group.

        3.26 Product Certifications. Each member of the Company Group holds all
product registrations, accreditations, and other certifications required for the
conduct of its business as presently conducted, except for those for which the
failure of any such member to hold will not have a Material Adverse Effect
(collectively, the “Product Certifications”). Each member of the Company Group
is and has been in compliance with the terms and conditions of all such Product
Certifications, and no notices have been received by any member of the Company
Group alleging the failure to hold any Product Certification. No member of the
Company Group has received notice of any present or future action rescinding any
such Product Certifications or any loss or expiration of any such Product
Certifications. All of such Product Certifications will be held by the Company
Group on identical terms immediately following the Closing Date.

        3.27 Indebtedness. Except as set forth on the attached Schedule 3.27, no
member of the Company Group has or is subject to any Indebtedness.

30

--------------------------------------------------------------------------------



        3.28 Permits and Licenses. Each member of the Company Group has all
necessary permits, licenses, certificates of inspection, registrations,
certifications, and other authorizations necessary to conduct its business at
the locations and in the manner presently conducted, except for those for which
the failure of any such member to hold will not have a Material Adverse Effect.
No member of the Company Group has received written notice, nor does any
Shareholder have any reasonable basis to expect, that any further permits,
licenses, certificates of inspection, registrations, certifications, or other
authorizations are or will be required of any member of the Company Group. None
of the transactions contemplated by any of the Transaction Agreements will
terminate or violate any such permits, licenses, certificates of inspection,
registrations, certifications, or other authorizations except as will not have a
Material Adverse Effect. Set forth on Schedule 3.28 is a list of all such
permits, licenses, certificates of inspection, registrations, certifications,
and authorizations for each member of the Company Group. No member of the
Company Group has violated or received any notice of violation of any such
permits, license, certificates of inspection, registrations, certifications, and
other authorizations, except for any violation which will not have a Material
Adverse Effect.

        3.29 Bank Accounts. Schedule 3.29 contains a list of all bank accounts
and safe deposit boxes of each member of the Company Group and all persons
authorized to sign checks drawn on such accounts and/or to have access to such
safe deposit boxes.

        3.30 Predecessors. Schedule 3.30 contains a list of all names of
predecessor companies of each member of the Company Group, including the names
of any Person from which any member of the Company Group acquired any of its
material assets. Except as described in Schedule 3.30, no member of the Company
Group has been a Subsidiary or division of any Person other than another member
of the Company Group.

        3.31 Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorization; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (c) access to assets is permitted only in accordance
with management’s general or specific authorization; and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. To
the Knowledge of each Seller, the consummation of the Merger and the other
transactions contemplated by the Transaction Agreements will not cause AFC to
have to disclose any material weakness pursuant to Item 308(a)(3) of SEC
Regulation S-K.

        3.32 Business Plan. The assumptions and projections used to develop the
Business Plan are made in good faith based on the past practices of the Company
Group. None of the Shareholders has any reason to believe that such Business
Plan does not represent a reasonable basis for the operation of the Company
Group for the periods provided. No member of the Company Group has entered into
any Contract, or issued any quote, purchase order, offer, or other commitment
capable of becoming a Contract, to supply any product or services on terms that,
to each Shareholder’s Knowledge, are inconsistent with the Business Plan or
otherwise unprofitable or uneconomic. The Shareholders are not aware of any fact
or circumstance that could reasonably be expected to result in a Material
Adverse Effect on CIIC or VACT. The Business Plan is a forecast and whether the
forecasted financial results are achieved is subject to risk and uncertainty,
including but not limited to industry conditions, economic conditions,
acceptance of new technologies and market acceptance of products and services
and market acceptance of the Merger.

31

--------------------------------------------------------------------------------



        3.33 Brokerage. There are no claims for brokerage commissions, finders’
fees, or similar compensation in connection with the transactions contemplated
by this Agreement based on any arrangement or agreement binding upon any member
of the Company Group or any Shareholder.

        3.34 Disclosure. Neither this Agreement nor any of the exhibits,
schedules or attachments hereto contain any untrue statement of a material fact
or omit a material fact necessary to make each representation and each warranty
made by any Seller Party contained herein or therein not misleading. There is no
fact that materially and adversely affects the accuracy of such representations
and warranties, or that is reasonably likely to have a Material Adverse Effect,
that is not fully disclosed in this Agreement


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF AFC AND MERGER SUB

        AFC and Merger Sub each hereby represents and warrants to each of the
Shareholders, as a material inducement for each of the Shareholders to enter
into and perform the transactions described in this Agreement, the following as
of the Closing Date, subject to the disclosures made in Schedules 2.8 and 4.3.
Except for the written representations and warranties set forth herein, each of
AFC and Merger Sub disclaims all representations and warranties, express or
implied, concerning itself and its Affiliates, the transaction contemplated
hereby, or any other matter, provided that this disclaimer shall not limit
Section 6.8 below.

        4.1 Organization; Standing; Power. AFC is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Colorado
and possesses all requisite corporate power and authority to own, lease, and
operate its properties and to carry on its business as now being conducted.
Merger Sub is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware.

        4.2 Authorization. Each of AFC and Merger Sub has all requisite
corporate power and authority to execute and deliver each of the Transaction
Agreements to which it is a party and to consummate all transactions
contemplated thereby. The execution, delivery, and performance by each of AFC
and Merger Sub of each of the Transaction Agreements to which it is a party have
been duly authorized by all necessary corporate action on the part of such
Party. Each of the Transaction Agreements to which AFC is a party has been duly
executed and delivered by AFC and, assuming the due authorization, execution,
and delivery thereby by each other Party, constitutes a valid and binding
obligation of AFC, enforceable against AFC in accordance with its terms, subject
to the effects of (i) bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other laws now or hereafter in effect relating to
creditors’ rights generally; (ii) laws or regulations concerning competition or
fair trade; and (iii) general principles of equity. Each of the Transaction
Agreements to which Merger Sub is a party has been duly executed and delivered
by Merger Sub and, assuming the due authorization, execution, and delivery
thereby by each other Party, constitutes a valid and binding obligation of
Merger Sub, enforceable against Merger Sub in accordance with its terms, subject
to the effects of (i) bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other laws now or hereafter in effect relating to
creditors’ rights generally; (ii) laws or regulations concerning competition or
fair trade; and (iii) general principles of equity.

32

--------------------------------------------------------------------------------



        4.3 Capitalization. As of the Closing Date, the authorized capital stock
of AFC consists of 40,000,000 shares of AFC Stock. At the close of business on
November 21, 2005, 14,964,204 shares of AFC Stock were issued and outstanding.
As of the close of business on November 21, 2005, except for this Agreement and
the issuance of stock options disclosed on Schedule 4.3 and as disclosed in
AFC’s Annual Report on Form 10-K for the fiscal year ended July 2, 2005, as
filed with the SEC, including the exhibits thereto, there are no Equity
Equivalents of AFC issued or outstanding. As of the Closing Date, the authorized
capital stock of Merger Sub consists of 1,000 shares of common stock of Merger
Sub (no par value per share), and 1,000 shares of common stock of Merger Sub (no
par value per share) are issued and outstanding. As of the Closing Date, there
are no Equity Equivalents of Merger Sub issued or outstanding.

      4.4 Required Filings.

        (a)        AFC has filed all forms, reports and documents required to be
filed by AFC with the SEC, and previously has made available to the Shareholders
upon request, copies, in the form filed with the SEC, of (i) its Annual Report
on Form 10-K for the fiscal year ended July 2, 2005, (ii) its Quarterly Report
on Form 10-Q for the period ended October 1, 2005, (iii) all definitive proxy
statements relating to AFC’s meetings of stockholders (whether annual or
special) held in 2005, and (iv) all other forms, reports and registration
statements filed with the SEC by AFC after October 1, 2005, but prior to the
Closing Date, and AFC will have made available to Shareholders upon request,
true and complete copies of any additional documents filed with the SEC by AFC
after the date hereof and prior to the Effective Time (collectively, the “AFC
SEC Documents”). As of their respective filing dates, the AFC SEC Documents
complied in all material respects with the requirements of the Securities
Exchange Act of 1934, the Securities Act and the rules and regulations of the
National Association of Securities Dealers, and none of the AFC SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading,
except to the extent corrected by a subsequently filed AFC SEC Document.

        (b)        The consolidated financial statements of AFC, including the
notes thereto, included in the AFC SEC Documents (the “AFC Financial
Statements”) were complete and correct in all material respects as of their
respective filing dates (except to the extent corrected by or disclosed in a
subsequently filed AFC SEC Document), complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto as of their respective dates,
and have been prepared in accordance with United States GAAP applied on a basis
consistent throughout the periods indicated and consistent with each other. The
AFC Financial Statements fairly present the consolidated financial condition and
operating results of AFC and its subsidiaries at the dates and during the
periods indicated therein (except to the extent corrected by or disclosed in a
subsequently filed AFC SEC Document). There has been no change in AFC accounting
policies except as described in the notes to the AFC Financial Statements or in
AFC SEC Documents.

        (c)        Neither AFC nor any of its subsidiaries has any material
liabilities (absolute, accrued, contingent or otherwise) required to be included
in the AFC Financial Statements under GAAP other than (i) liabilities disclosed
in the AFC Financial Statements and the related notes thereto; (ii) normal or
recurring liabilities incurred since October 1, 2005 in the ordinary course of
business consistent with past practice; and (iii) liabilities under this
Agreement and any related document.

33

--------------------------------------------------------------------------------



        4.5 Compliance with Laws. AFC has complied and is in compliance with all
applicable laws, treaties, ordinances, codes, rules, requirements, regulations,
orders, and directives of all Government Entities, or of any trade or other
membership association to which it belongs, the failure to comply with which
will have a Material Adverse Effect. No notices have been received by and no
claims have been filed against AFC alleging a violation of any of such laws,
treaties, ordinances, codes, rules, requirements, regulations, orders, and
directives. Without limiting the generality of the first sentence of this
Section 4.5, to the Knowledge of AFC, AFC nor any of its Insiders, has at any
time made any bribes, kickback payments, or other similar payments of cash or
other consideration, including payments to any business relations for purposes
of doing business with such Persons.

        4.6 Brokerage. There are no claims for brokerage commissions, finders’
fees, or similar compensation in connection with the transactions contemplated
by this Agreement based on any arrangement or agreement binding upon AFC or
Merger Sub.

        4.7 Disclosure. Neither this Agreement nor any of the exhibits,
schedules or attachments hereto contain any untrue statement of a material fact
or omit a material fact necessary to make each representation and each warranty
made by either AFC or Merger Sub contained herein or therein not misleading.
There is no fact that materially and adversely affects the accuracy of such
representations and warranties or that is reasonably likely to have a Material
Adverse Effect on AFC, that is not fully disclosed in this Agreement, other than
as disclosed in AFC’s SEC Documents.

        4.8 Consents. Except for consents and approvals that will be obtained by
the Effective Time, no permit, consent, approval, or authorization of, or
declaration to or filing with, any Governmental Entity of the State of Colorado
(including any agency or subdivision thereof) is required (a) in connection with
the execution, delivery, and performance of any Transaction Agreement or the
consummation of any transactions contemplated by any Transaction Agreement,
(b) in order to prevent a breach of or default under or a termination or
modification of or any right of acceleration of any Liability under any Contract
to which AFC is a party or by which any of its assets are bound, or (c) in order
to permit AFC to continue the operation of its business after the Effective Time
in the manner conducted as of the Effective Time.

        4.9 Reorganization. AFC has no plan or intention to sell or otherwise
dispose of any of the assets acquired in the Merger, except for dispositions
made in the ordinary course of business or transfers described in Section
368(a)(2)(C) of the Code, and following the Merger, AFC will continue the
historic business of CIIC and VACT or use a significant portion of such
corporations’ historic business assets in a business, within the meaning of
Treasury Regulation Section 1.368-1(d).

34

--------------------------------------------------------------------------------




ARTICLE 5
COVENANTS

        The Parties hereby covenant and agree as follows:

        5.1 Reasonable Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each of the Parties agrees to use all reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other Parties in doing, all things
necessary, proper, or advisable to consummate and make effective, in the most
expeditious manner practicable, the Merger and the other transactions
contemplated by this Agreement, including: (a) the obtaining of all necessary
actions or non-actions, waivers, consents, and approvals from all Governmental
Entities and the making of all necessary registrations and filings (including
filings with Governmental Entities) and the taking of all reasonable steps
as may be necessary to obtain an approval or waiver from, or to avoid an action
or proceeding by, any Governmental Entity, (b) the obtaining of all necessary
consents, approvals, or waivers from any other Person, (c) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
by this Agreement, including seeking to have any stay or temporary restraining
order entered by any court or other Governmental Entity with respect to either
the Merger or this Agreement vacated or reversed, and (d) the execution and
delivery of any additional instruments necessary to consummate the transactions
contemplated by this Agreement; provided, however, that the foregoing shall not
require any of AFC, Merger Sub, CIIC, VACT, or any of their respective
Affiliates to make any divestiture or consent to any divestiture in order to
fulfill any condition, or obtain any consent, authorization, or approval where
AFC and Shareholders have jointly decided consent is not needed as set forth on
Schedule 3.17, or to appeal an injunction or order, or to post a bond in respect
of such appeal.

        5.2 Receipt of Notices or Other Communications. Each Shareholder agrees
to promptly furnish AFC with copies of written communications (and memoranda
setting forth the substance of all oral communications) received by such
Shareholder (in whatever capacity) from any Governmental Entity with respect to
any of the transactions contemplated by any Transaction Agreement. Each
Shareholder further agrees not to respond to any such communication or to
otherwise make any written or verbal communication to any Governmental Entity
with respect to any of the transactions contemplated by any Transaction
Agreement without the express prior written consent of AFC.

        5.3 Publicity; Confidentiality. No Party other than AFC shall issue any
press release or other public disclosure with respect to the Merger or any
transaction contemplated by any Transaction Agreement or any related matter, or
otherwise issue any written public statements with respect to such transactions
or matters, without the express prior written consent of AFC, which consent can
be withheld in the sole discretion of AFC. The Parties expressly agree that, in
addition to any other right or remedy AFC may have, AFC may seek and obtain
specific performance of the covenants and agreements set forth in or made in
this Section 5.3 and temporary and permanent injunctive relief to prevent any
breach or violation or threatened breach or violation thereof, and that no bond
or other security is required from AFC in connection therewith. Notwithstanding
the provisions of this Section 5.3, the existing Confidentiality Agreement
between the Parties shall continue in full force and effect in accordance with
its terms, except that AFC may make such disclosure and filings as are required
by law.

35

--------------------------------------------------------------------------------



        5.4 Conduct of Business Pending Effective Time. From and after the
Closing Date and until the Effective Time, the Shareholders agree to cause each
member of the Company Group to do all of the following:

        (a)        carry on its respective business in substantially the same
manner as it has prior to and as of the Closing Date and not introduce any new
method of management, operation, or accounting;


        (b)        maintain its properties and facilities, including those held
under leases, in as good working order and condition as at the Closing Date;


        (c)        perform all of its obligations under Contracts relating to or
affecting its respective assets, properties, or rights;


        (d)        keep in full force and effect all insurance policies and
coverage in effect as of the Closing Date;


        (e)        use its best efforts to maintain and preserve its business
organization intact, retain its present employees, and maintain its
relationships with suppliers, customers, and others having business relations
with it;


        (f)        comply with all permits, laws, rules, regulations, consent
orders, and all other orders of Governmental Entities;


        (g)        maintain present Indebtedness and lease instruments and not
enter into new or amended Indebtedness or lease instruments; and


        (h)        file, on a timely basis, all reports and forms required by
federal and state regulations.


        5.5 Prohibited Activities. From and after the Closing Date and until the
Effective Time, the Shareholders agree to prevent each member of the Company
Group from doing any of the following:

        (a)        make any change in its certificate or articles of
incorporation, bylaws, or other charter, governing, or organizational documents;


        (b)        issue any Equity Interests, Equity Equivalents, or rights to
acquire Equity Interests or Equity Equivalents of any kind;


        (c)        enter into any Contract or commitment or incur or agree to
incur any Liability or make any capital expenditure;


36

--------------------------------------------------------------------------------



        (d)        increase or accelerate the compensation payable or to become
payable to any officer, director, employee, or agent, or make any bonus or
management fee payment to any such Person;


        (e)        create, assume, or permit to exist any Lien, except for
Permitted Liens, upon any assets or properties whether now owned or hereafter
acquired;


        (f)        sell, assign, lease, or otherwise transfer or dispose of any
assets, properties, or rights except in the ordinary course of business
(consistent with past practice);


        (g)        negotiate for the acquisition of any business or the start-up
of any new business;


        (h)        merge, consolidate, or combine with or into any other Person;


        (i)        waive any rights or claims other than entering into any
settlements and releases approved by AFC in writing;


        (j)        commit a breach of, or amend or terminate, any Contract,
permit, license, or other right;


        (k)        enter into any other transaction (i) that is not negotiated
at arm’s length, (ii) outside the ordinary course of business consistent with
past practice, or (iii) prohibited pursuant to this Agreement;


        (l)        other than the transactions described in this Agreement,
negotiate or conclude any Contract or enter into any other transaction with any
Seller Party or any Affiliate or Insider of any Seller Party; or


        (m)        enter into any discussions or Contracts with respect to, or
otherwise facilitate or attempt to facilitate, any of the foregoing.


        5.6 Termination of Union Bank Indebtedness or Guaranties. Within a
reasonable time after the Effective Time, but in no event later than the 20th
business day following the Closing Date, AFC either (a) shall cause VACT to
terminate all of its obligations pursuant to the Loan Agreement by and between
Union Bank of California, N.A. and VACT, dated as of December 31, 2004, and the
Loan and Security Agreement by and between Union Bank of California, N.A. and
VACT, dated as of December 31, 2004, and all Contracts and other instruments
executed and/or delivered by VACT or any of the Shareholders (including all
personal guaranties) in connection with either such loan agreements (the “Union
Bank Loans”), or (b) obtain a release of all personal guaranties of the
Shareholders made in connection with such loans and, if necessary, substitute
the guaranty of AFC for the guaranties of the Shareholders. AFC shall not draw
any funds under the Union Bank Loans until AFC has completed the requirements of
the previous sentence. In addition, AFC shall indemnify and hold harmless each
Shareholder from any Liability and Losses incurred by any Shareholder as a
result of such Shareholder’s personal guarantee of any Union Bank Loan or AFC’s
failure to perform under this Section 5.6.

37

--------------------------------------------------------------------------------



5.7 Treatment as a Reorganization.  Each Party agrees to report the Merger for
income tax purposes as a reorganization within the meaning of Section 368(a) of
the Code unless otherwise required by a taxing authority.  AFC covenants that it
will not make an election under Section 338(g) of the Code with respect to the
acquisition of the CIIC stock in the Initial Merger.

        5.8 Termination of Agreements. The Shareholders agree that all
Shareholder Related Contracts and all Shareholder Employment Agreements shall be
terminated and of no further force and effect as of the Closing Date. As soon as
practicable after the Closing Date, the Shareholders agree to deliver to AFC
such instruments and agreements executed by the other shareholders of CIIC as
may be necessary to evidence the termination of all of such Shareholder Related
Contracts and Shareholder Employment Agreements.


ARTICLE 6
INDEMNIFICATION

        6.1 Survival. All representations, warranties, covenants, and agreements
made by a Party in this Agreement and in any other agreement, certificate,
document, or instrument delivered on the Closing Date shall survive the Closing
Date for a period ending on the Applicable Limitation Date. An Indemnified Party
shall not be entitled to recover for any Loss pursuant to Section 6.2(a) or
Section 6.2(b) unless written notice of a claim thereof is delivered to the
Indemnifying Party prior to the Applicable Limitation Date, if any; provided
that so long as an Indemnified Party delivers written notice of a claim no later
than the Applicable Limitation Date, the Indemnifying Party(ies) shall be
required to indemnify hereunder for all Losses which any Indemnified Party
incurs (subject to Section 6.3 below, if applicable) in respect of such matters
which are the subject of such claim, regardless of when incurred. For purposes
of this Agreement, the term “Applicable Limitation Date” shall mean the date
that is twelve (12) months after the Closing Date; provided that:

        (a)               the Applicable Limitation Date with respect to any
Loss arising out of or from or related to any Preexisting Environmental
Condition and with respect to any Loss arising out of or from or related to a
breach of any representation or warranty set forth in Section 3.22
(Environmental and Safety Matters) shall mean the date that is three (3) years
after the Closing Date; provided however, that such date shall be five (5) if a
Phase I environmental report performed at AFC’s expense by an environmental
professional selected by AFC and reasonably acceptable to the Shareholders which
will be ordered as soon as practical after Closing but in no event later than 60
days after Closing 1 with respect to the facilities located at 2400 Maxwell Way
in Fairfield, California results in a finding of a “recognized environmental
condition,” as defined in ASTM Standard E-1527-00, then the Applicable
Limitation Date with respect to any Loss arising out of or from or related to
any Preexisting Environmental Condition or with respect to any Loss arising out
of or from or related to a breach of any representation or warranty set forth in
Section 3.22 (Environmental and Safety Matters) shall mean the date that is five
(5) years after the Closing Date;


38

--------------------------------------------------------------------------------



        (b)                      Section 6.1(b) is set forth in Schedule 6.1(b)


        (c)                the Applicable Limitation Date with respect to any
Loss arising out of or from or related to a breach of the representations and
warranties set forth in the following Sections shall be the 30th day after
expiration of the statute of limitations (including any extensions thereto to
the extent that such statute of limitations may be tolled) applicable to the
claim which gave rise to such Loss: Section 3.1 (Organization; Standing; Power),
Section 3.2 (Authorization), Section 3.4 (Capital Stock; Subsidiaries; Related
Matters), Section 3.12 (Tax Matters), Section 3.33 (Brokerage), Section 4.1
(Organization; Standing; Power), Section 4.2 (Authorization); Section 4.3
(Capitalization); and Section 4.6 (Brokerage).


      6.2 Indemnification — Generally.

        (a)        Indemnification by Shareholders. The Shareholders shall each,
proportionately based upon their respective ownership of CIIC Stock as of the
Closing Date, severally indemnify AFC and each of its officers, directors,
employees, agents, representatives, Affiliates (including the Surviving
Corporation), successors, and permitted assigns (other than the Shareholders,
any of their respective Affiliates or Insiders, or any of such Persons’
respective successors or assigns), and hold each of them harmless from and
against and pay on behalf of or reimburse such Persons in respect of any loss
(including diminution in value), liability, demand, claim, action, cause of
action, cost, damage, deficiency, Tax, penalty, fine or expense, whether or not
arising out of third party claims (including interest, penalties, attorneys’
fees and expenses in respect of such claims, court costs and all amounts paid in
investigation, defense or settlement of any of the foregoing) (collectively,
“Losses” and individually, a “Loss”) which any such Person may suffer, sustain,
or become subject to, as a result of or arising out of the following, subject to
the condition that AFC shall take all action reasonably requested by
Shareholders to enable Shareholders’ to assert appropriate counterclaims that
may exist that relate to or that may reduce such Losses (including claims and
causes of action existing in favor of Shareholders or the Seller Group prior to
the Closing Date):


        (i)        any misrepresentation or the breach of any representation or
warranty made by any Shareholder in this Agreement or in any other agreement,
certificate, document, or instrument delivered by any Seller Party on the
Closing Date;


        (ii)        any non-fulfillment or breach of any covenant or agreement
made by any Seller Party in this Agreement or in any other agreement,
certificate, document, or instrument delivered by any Seller Party on the
Closing Date;


        (iii)        any demand, claim, action, or cause of action by any Person
asserted against any of AFC or any of its officers, directors, employees,
agents, representatives, Affiliates (including the Surviving Corporation),
successors, or permitted assigns (other than the Shareholders, any of their
respective Affiliates or Insiders, or any of such Persons’ respective successors
or assigns), regardless of whether the claimant is ultimately successful, which,
if true, would give rise to a right of indemnity for such Person pursuant to
either clause (i) or (ii) above;


39

--------------------------------------------------------------------------------



        (iv)        any Preexisting Environmental Condition;


        (v)        any Tax resulting from the operation of the Company Group’s
business through the Effective Time, except for any Tax that is or would become
payable by any member of the Company Group in the ordinary course of its
business consistent with past practices;


        (vi)        all claims in tort or contract, or any other Liabilities
that were not disclosed in an attached Schedule or reserved for in the Latest
Balance Sheet, relating to any member of the Company Group or any of their
respective officers, employees, representatives, agents, or predecessors, the
cause of which occurred or arose prior to the Closing Date;


        (vii)        any claims for dissenters’ or appraisal rights or any other
demand, claim, action, or cause of action made by any shareholder of CIIC,
whether as a result of his ownership of CIIC Stock, as a result of any
Shareholder Related Contract or Shareholder Employee Agreement, or otherwise;
and


        (viii)        any Tax imposed by a taxing authority arising with respect
to any gain or income recognized by CIIC or VACT as a result of the Initial
Merger together with the Subsequent Merger not being treated as a reorganization
within the meaning of Section 368(a) of the Code, including any Tax  imposed
pursuant to Section 1374 of the Code, reduced by any Tax benefits to be realized
by AFC, CIIC or VACT as a result of such gain or income.


        (b)        Indemnification by AFC. AFC shall indemnify each Shareholder
and hold each of them harmless from and against and pay on behalf of or
reimburse such Shareholder in respect of any Loss which such Shareholder may
suffer, sustain, or become subject to, as a result of or arising out of:


        (i)        any misrepresentation or the breach of any representation or
warranty made by AFC or Merger Sub in this Agreement or in any other agreement,
certificate, document, or instrument delivered by AFC or Merger Sub on the
Closing Date;


        (ii)        any non-fulfillment or breach of any covenant or agreement
made by AFC or Merger Sub in this Agreement or in any other agreement,
certificate, document, or instrument delivered by AFC or Merger Sub on the
Closing Date; and


        (iii)        any demand, claim, action, or cause of action by any Person
asserted against any Shareholder, regardless of whether the claimant is
ultimately successful, which, if true, would give rise to a right of indemnity
for such Shareholder pursuant to either clause (i) or (ii) above.


40

--------------------------------------------------------------------------------



      6.3 Limitations on Indemnity. The indemnification provided for in Section
6.2 is subject to the following limitations:

        (a)        No Shareholder shall be liable to an Indemnified Party for
any Loss arising under Section 6.2(a) above unless and until the aggregate
amount of all Losses incurred with respect to claims described in Sections
6.2 exceeds U.S. $50,000 in the aggregate. AFC shall not be liable to any
Shareholder for any Loss arising under Section 6.2(b) above unless and until the
aggregate amount of all Losses incurred with respect to claims described in
Sections 6.2 exceeds U.S. $50,000 in the aggregate.


        (b)        The Shareholders’ aggregate indemnification liability for
Losses shall not exceed fifty percent (50%) of the total number of shares of AFC
Stock issued in the Merger pursuant to Section 2.5(b), which shares shall be
pledged to AFC pursuant to Section 6.8 (“Pledged Stock”). AFC’s aggregate
indemnification liability for Losses shall not exceed U.S. $6,937,500. If AFC
becomes obligated to indemnify any Shareholder for Losses pursuant to this
Article 6, the indemnification payment will be made 50% in cash and 50% in
shares of AFC Stock, which shares shall be subject to all transfer and other
restrictions then required by applicable securities laws and shall be valued at
a price equal to the average closing price of a share of AFC Stock, as quoted on
the Nasdaq National Market System, over the 20 consecutive trading days ending
on the third business day before the date on which a final determination is made
that AFC has an indemnification obligation. Notwithstanding anything herein to
the contrary, AFC’s obligation to indemnify and hold harmless Shareholders
pursuant to Section 5.6 shall not be subject to any limitations, minimum and
maximum, and shall be satisfied only in cash.


        (c)        If the Shareholders’ aggregate obligation to indemnify AFC
for Losses arising prior to the first anniversary of the Effective Time exceeds
Four Million Dollars ($4,000,000), then such excess indemnity obligation shall
not be satisfied from the Pledged Stock, and the Pledged Stock representing such
excess shall not be foreclosed on before thirteen months after the Effective
Date, and the amount of such excess indemnity shall not be due until such first
anniversary date. On such first anniversary date, the Shareholders shall pay to
AFC in cash an amount equal to value of the number of Shares of Pledged Stock,
based upon Closing Price of AFC Stock (i.e., $19.98), that would have been
necessary to satisfy such excess indemnity obligation had the Pledged Stock been
used, plus interest from the date the indemnity obligation was due at the rate
of six percent (6%) per annum to the date of payment by the Shareholders. In the
event that the Shareholders do not fully satisfy the excess indemnity obligation
payment in cash before thirteen months after the Effective Date, then AFC may
foreclose upon the Pledged Stock in an amount necessary to satisfy the indemnity
obligation, based on the Closing Price of AFC Stock (i.e., $19.98). Nothing in
this subsection shall prevent AFC from foreclosing on any Pledged Stock, at any
time and from time to time, to satisfy any indemnification obligation of any
former shareholder of CIIC prior to the time that the aggregate indemnification
obligation exceeds Four Million Dollars ($4,000,000) or to foreclose on the
Pledged Stock after the thirteenth month following the Effective Date. Nothing
in this Article 6 shall constitute a waiver by Shareholders of any claims
disputing a claimed indemnity obligation, including a claim regarding the
interpretation of this Article 6 and claims that a Loss suffered by AFC is not
in fact to be indemnified under this Article 6.


41

--------------------------------------------------------------------------------



        6.4 Procedure for Third Party Claims. If any Person (an “Indemnified
Party”) claims indemnification from a Party (an “Indemnifying Party”) pursuant
to this Article 6, such Indemnified Party shall give prompt written notice to
the Indemnifying Party after receiving written notice of any action, lawsuit,
proceeding, investigation, or other claim against it (if by a third party),
describing the claim, the amount thereof (if known and quantifiable), and the
basis thereof; provided that the failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party of any Liability hereunder except to
the extent such failure shall have materially harmed the Indemnifying Party. In
that regard, if any action, lawsuit, proceeding, investigation, or other claim
shall be brought or asserted by any third party which, if adversely determined,
would entitle the Indemnified Party to indemnity pursuant to Article 6, the
Indemnified Party shall promptly notify the Indemnifying Party of the same in
writing, specifying the basis of such claim and the material facts pertaining
thereto and the Indemnifying Party shall be entitled to participate in the
defense of such action, lawsuit, proceeding, investigation, or other claim
giving rise to the Indemnified Party’s claim for indemnification, at the
Indemnifying Party’s expense. In addition, at the option of the Indemnifying
Party (subject to the limitations set forth below), the Indemnifying Party shall
be entitled to assume control of such defense and appoint lead counsel of such
portions of the defense not otherwise excepted as Reserved Indemnification
Claims by reputable counsel reasonably acceptable to the Indemnified Party;
provided that the Indemnifying Party shall not have the right to assume control
of such defense and shall pay the reasonable fees and expenses of counsel
retained by the Indemnified Party, if the claim which the Indemnifying Party
seeks to assume control (i) seeks non-monetary relief, (ii) involves criminal or
quasi-criminal allegations, (iii) involves a claim to which any Indemnified
Party reasonably believes and reasonably demonstrates an adverse determination
would be detrimental to or injure such Indemnified Party’s reputation or future
business prospects, or (iv) involves a claim that, upon petition by any
Indemnified Party, the appropriate court rules that the Indemnifying Party
failed or is failing to vigorously prosecute or defend (the claims described in
(i) through (iv) are collectively referred to as the “Reserved Indemnification
Claims”).

        If the Indemnifying Party is permitted to assume and control the defense
and elects to do so, the Indemnified Party shall have the right to employ
counsel separate from counsel employed by the Indemnifying Party in any such
action and to participate in the defense thereof, but the fees and expenses of
such counsel employed by such Indemnified Party shall be at the expense of the
Indemnified Party unless (i) the employment thereof has been specifically
authorized by the Indemnifying Party, or (ii) the Indemnified Party has been
advised in writing by its counsel that a reasonable likelihood exists of a
conflict of interest (excluding any conflict arising solely with respect to an
argument over whether any Loss resulting from such action will be one for which
the Indemnifying Party will be obligated to indemnify the Indemnified
Party) between the Indemnifying Party and the Indemnified Party.

        If the Indemnifying Party controls the defense of any such claim, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party before entering into any settlement of a claim or ceasing to defend such
claim, if pursuant to or as a result of such settlement or cessation, an
injunction or other equitable relief will be imposed against such Indemnified
Party, if such settlement does not expressly unconditionally release such
Indemnified Party from all Liabilities (other than those paid or satisfied by
the Indemnifying Party) with respect to such claim and all other claims arising
out of the same or similar facts and circumstances, with prejudice, or if such
settlement could adversely affect any Tax or other Liability of such Indemnified
Party (unless paid or satisfied by the Indemnifying Party).

42

--------------------------------------------------------------------------------



        Notwithstanding any provision herein to the contrary, in connection with
any proceeding against a Indemnified Party brought or asserted by any third
Person in which the Indemnifying Party ultimately is required to indemnify such
Indemnified Party pursuant to this Article 6, the Indemnifying Party shall
reimburse such Indemnified Party for all costs, fees, and expenses incurred by
the Indemnified Party pursuant to this Agreement (including the reasonable fees
and expenses of counsel) in connection with such indemnifiable claim as they are
incurred, subject to the maximum indemnity liability set forth in
Section 6.3(b).

        When used in this Article 6 with reference to any claims for which AFC
is the Indemnifying Party, “Indemnified Party” refers to all Shareholders that
have a claim for indemnity pursuant to this Article 6 and, in such case, AFC
shall be entitled to deal exclusively with the Shareholders’ Representative (as
opposed to the Shareholders individually) with respect to all such
indemnification claims. When used in this Article 6 with reference to any claims
for which any Shareholder is an Indemnifying Party, “Indemnifying Party” refers
to all Shareholders and, in such case, AFC shall be entitled to deal exclusively
with the Shareholders’ Representative (as opposed to the Shareholders
individually) with respect to all such indemnification claims.

        6.5 Procedure for Other Claims. If any Indemnified Party claims
indemnification under this Article 6 (other than with respect to a claim brought
by a third party), such Indemnified Party shall give prompt written notice to
the Indemnifying Party after discovering the Liability, obligation, or facts
giving rise to such claim for indemnification, describing the claim, the amount
thereof (if known and quantifiable), and the basis thereof; provided that the
failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its Liability hereunder except to the extent such failure shall have
materially harmed the Indemnifying Party. If the Indemnifying Party does not
notify such Indemnified Party within 60 days after such notice of claim for
indemnification is provided by the Indemnified Party that the Indemnifying Party
dispute such claim, then the amount of such claim shall be conclusively deemed a
Liability of the Indemnifying Party pursuant to this Article 6.

        6.6 Certain Waivers. Each Shareholder agrees that such Shareholder shall
not make any claim against any member of the Company Group; AFC or any of its
officers, directors, employees, agents, representatives, or Affiliates; or any
of their respective successors or assigns by reason of the fact that such
Shareholder is or was a shareholder, director, officer, employee, or agent of
any member of the Company Group or any of their respective Affiliates, or is or
was serving at the request of any of such Persons as a partner, trustee,
director, officer, employee, or agent of another Person (whether such claim is
for judgments, damages, penalties, fines, costs, amounts paid in settlement,
losses, expenses or otherwise and whether such claim is pursuant to any statute,
charter document, bylaw, agreement, or otherwise), prior to the Effective Time
with respect to any action, suit, proceeding, complaint, claim, or demand
brought by an Indemnified Party against such Shareholder, and each Shareholder
hereby acknowledges and agrees that such Shareholder shall not have any claim or
right to contribution or indemnity from any member of the Company Group or any
of their respective Affiliates with respect to any amounts paid by such
Shareholder pursuant to this Article 6. Effective as of the Closing Date, each
Shareholder hereby irrevocably waives, releases, and discharges each member of
the Company Group and each of their respective Affiliates from any and all
Liabilities to such Shareholder of any kind or nature whatsoever, whether in
such Shareholder’s capacity as a shareholder, officer, director, or Affiliate of
any member of the Company Group or any of their respective Affiliates or
otherwise (including in respect of any rights of contribution or
indemnification), in each case whether absolute or contingent, liquidated or
unliquidated, and whether arising under any agreement or understanding
(including any Shareholder Related Contract or any Shareholder Employee
Agreement) or otherwise at law or in equity to the extent related exclusively to
any periods through the Effective Time, and such Shareholder shall not seek to
recover any amounts in connection therewith or thereunder from any member of the
Company Group or any of their respective Affiliates. In no event shall any
member of the Company Group or any of their respective Affiliates have any
Liability to any Shareholder whatsoever for any breaches of the representations,
warranties, agreements, or covenants set forth in this Agreement.

43

--------------------------------------------------------------------------------



        6.7 Maximum Contribution. If and to the extent any provision of this
Article 6 is unenforceable for any reason, the Shareholders shall each,
proportionately based upon their respective ownership of CIIC Stock as of the
Closing Date, make the maximum contribution to the payment and satisfaction of
any Loss for which indemnification is provided for in this Article 6 that is
permissible under applicable legal requirements; provided, however, that
notwithstanding anything to the contrary in this Agreement or under law, the
Shareholders shall under no circumstances have an indemnity or contribution
liability that exceeds the maximum liability applicable to the Shareholders, as
set forth in Section 6.3(b). If and to the extent any provision of this
Article 6 is unenforceable for any reason, AFC shall make the maximum
contribution to the payment and satisfaction of any Loss for which
indemnification is provided for in this Article 6 that is permissible under
applicable legal requirements; provided, however, that notwithstanding anything
to the contrary in this Agreement or under law, AFC shall not under any
circumstances have an indemnity or contribution liability that exceeds the
maximum liability applicable to AFC, as set forth in Section 6.3(b).

        6.8 Security for Indemnity Obligations; Exclusive Remedy.
Notwithstanding anything to the contrary in this Agreement, simultaneously with
the execution and delivery of this Agreement, each Shareholder shall execute and
deliver to AFC a Pledge Agreement in the form attached as Exhibit F, pursuant to
which such Shareholder shall pledge a proportionate share of the Pledged Stock
based on his respective ownership of CIIC Stock as of the Closing Date as
collateral for such Shareholder’s obligations pursuant to this Article 6. AFC’s
sole remedy for any claims under this Agreement shall be limited to the
indemnification of Losses pursuant to this Article 6, provided that (a) AFC
shall be entitled to pursue any available remedy at law or in equity with
respect to claims alleging intentional fraud or criminal conduct on the part of
any Seller Party, (b) AFC shall be entitled to pursue specific performance with
respect to any covenant by any Shareholder to be performed in whole or in part
on or after the Closing Date, and (c) AFC shall be entitled to pursue injunctive
and/or other equitable relief for any violation or threatened violation of
Sections 5.3, 5.4, or 5.5. Resort to the Pledged Stock shall be the exclusive
remedy of the Indemnified Parties for any Losses indemnifiable by the
Shareholders pursuant to this Article 6, except (x) as provided in Section 6.3,
(y) for any claims for which the Applicable Limitation Date occurs after the
Pledged Stock is released from the pledge, and (z) AFC shall have a right of
rescission for a breach of Section 3.4. The maximum liability for any
Shareholder for all Losses indemnifiable by the Shareholders pursuant to this
Article 6 shall be the dollar value (based on the Closing Price of AFC Stock) of
his portion of the Pledged Stock. AFC’s agreement to indemnify the Shareholders
set forth in Section 6.2(b) above shall be each Shareholder’s exclusive remedy
for any claims described in Section 6.2(b).

44

--------------------------------------------------------------------------------




ARTICLE 7
MISCELLANEOUS

        7.1 Expenses. AFC shall pay all costs and expenses incurred by it in
connection with the negotiation, preparation, and performance of this Agreement
and all transactions contemplated by this Agreement, including the fees,
expenses, and disbursements of its counsel and accountants. Except as provided
in Schedule 7.1, the Shareholders (and not any member of the Company
Group) shall pay all out-of-pocket fees and expenses incurred by any Seller
Party in connection with the negotiation, preparation, and performance of this
Agreement and all transactions contemplated by this Agreement.

      7.2 [Intentionally omitted.]

        7.3 Amendments. This Agreement cannot be amended, altered, or modified
unless done so in a writing that is signed by a duly authorized representative
of the Party against whom such modification is sought to be enforced. No course
of dealing between or among Parties shall be deemed effective to modify, amend,
or discharge any part of this Agreement or any rights or obligations of any
Party under or by reason of this Agreement.

        7.4 Waiver. No provision of this Agreement shall be deemed waived by any
Party, unless such waiver is in a writing, signed by a duly authorized
representative of the Party against whom such waiver is sought to be enforced. A
waiver by any Party of any breach or failure to comply with any provision of
this Agreement by another Party shall not be construed as or constitute a
continuing waiver of such provision or a waiver of any other breach of or
failure to comply with any other provision of this Agreement.

        7.5 Successors and Assigns. Except as otherwise expressly provided in
this Agreement, this Agreement and all of the covenants and agreements contained
in this Agreement and rights, interests, or obligations pursuant to this
Agreement, by or on behalf of any of the Parties, shall bind and inure to the
benefit of the respective successors and assigns of the Parties whether so
expressed or not, except that neither this Agreement nor any of the covenants
and agreements set forth in this Agreement or rights, interests, or obligations
pursuant to this Agreement may be assigned or delegated by any Party without the
prior written consent of the other Parties, which may be withheld in its sole
discretion.

        7.6 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held, in whole or in
part, to be prohibited by or invalid under applicable law, the remainder of such
provision and this Agreement shall remain in full force and effect, with the
offensive term or condition being stricken to the extent necessary to comply
with any conflicting law.

45

--------------------------------------------------------------------------------



        7.7 Counterparts. This Agreement may be executed in two or more
counterparts (including by fax), any one of which need not contain the
signatures of more than one Party, but all such counterparts taken together
shall constitute one and the same Agreement. This Agreement shall become a
binding agreement only when each Party shall have executed one counterpart and
delivered it to the other Parties.

        7.8 Interpretation. All definitions in this Agreement shall apply
equally to both the singular and plural forms of the terms defined. Wherever the
context may require, any pronoun used in this Agreement shall include the
corresponding masculine, feminine and neuter forms. As used in this Agreement,
the words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “but not limited to.” As used in this Agreement, the terms
“herein,” “hereof,” and “hereunder” shall refer to this Agreement in its
entirety. Any references in this Agreement to “Sections” or “Articles” shall,
unless otherwise specified, refer to Sections or Articles, respectively, of this
Agreement. The Schedules and Exhibits referred to in this Agreement shall be
construed with and as an integral part of this Agreement, to the same extent as
if set forth verbatim in this Agreement. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. With respect to any representations and warranties
made by any Party in this Agreement, the inclusion in this Agreement of a more
specific representation or warranty shall not be deemed in any way to limit the
generality of or otherwise restrict any other express representation or warranty
set forth in this Agreement.

        7.9 Entire Agreement. This Agreement and the agreements and documents
referred to in this Agreement (including each of the Transaction
Agreements) contain the entire agreement and understanding and representations
and warranties between the Parties with respect to the subject matter of this
Agreement and supersede all prior agreements and understandings and
representations and warranties (including the Letter of Intent entered into
between AFC and CIIC), whether written or oral, relating to such subject matter
in any way.

        7.10 Applicable Law; Jurisdiction and Venue. The terms and conditions of
this Agreement shall be governed, construed, interpreted, and enforced in
accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York. Any claim brought
or made by one or more Seller Parties against AFC or the Surviving Corporation
under this Agreement shall be subject to the exclusive jurisdiction and venue of
the Federal District Court for Colorado and the state courts located in Boulder
County, Colorado. Any claim brought or made by AFC or the Surviving Corporation
against one or more Seller Parties under this Agreement shall be subject to the
exclusive jurisdiction and venue of the Federal District Court for the Northern
District of California and the state courts located in San Francisco County,
California. To the maximum extent permitted by applicable law, each party
expressly and irrevocably consents to the personal jurisdiction and venue of
such courts and waives any objections it may have based on improper venue or
forum non conveniens to the conduct of any such proceeding in any such court.

46

--------------------------------------------------------------------------------



        7.11 No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their permitted successors and assigns, and nothing
in this Agreement, expressed or implied, shall give or be construed to give any
Person, other than the Parties and such permitted successors and assigns, any
legal or equitable rights under this Agreement.

        7.12 Schedules. Nothing in any Schedule attached to this Agreement shall
be adequate to disclose an exception to a representation or warranty made in
this Agreement unless such Schedule identifies the exception with particularity
and describes the relevant facts in reasonable detail.

        7.13 Notices. All notices, demands, or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) upon personal delivery to the
recipient, if during business hours on a business day (and otherwise, on the
next succeeding business day), (b) when received by fax, if during business
hours on a business day (and otherwise, on the next succeeding business day),
but only if a copy is also delivered to the recipient by reputable overnight
courier, with charges prepaid, (c) one business day after being sent to the
recipient by reputable overnight courier, with charges prepaid, or (d) four
business days after being mailed to the recipient by certified or registered
mail, return receipt requested, and postage prepaid. Such notices, demands, and
other communications shall be sent to the recipient Party at the address for
such Party set forth below (or such other address as may be specified by the
relevant Party providing notice to each other Party in accordance with this
Section). Proof of sending any notice, demand, or other communication shall be
the responsibility of the sender.

If to AFC or Merger Sub, to:
Applied Films Corporation
9586 I-25 Frontage Rd.
Longmont, CO 80504
Attn: Thomas T. Edman
Fax: 303-678-9275

If to any Shareholder, to:
2700 Maxwell Way
Fairfield, CA 94533
Attn: Robert Elschner
Fax: 707-425-2986 With copy to:
Varnum, Riddering, Schmidt & Howlett LLP
P.O. Box 352
Grand Rapids, MI 49501-0352
Attn: Daniel C. Molhoek
Fax: 616-336-7000

With copy to:
Orrick, Herrington & Sutcliffe LLP
1000 Marsh Road
Menlo Park, CA 94025
Attn: Brian C. Burr
Fax: 650-614-7401



47

--------------------------------------------------------------------------------



        7.14 Shareholders’ Representative. The Shareholders hereby irrevocably
appoint Robert Elschner (the “Shareholders’ Representative”) as the
representative, agent, proxy, and attorney-in-fact for all the Shareholders for
all purposes under this Agreement, including the full power and authority on the
Shareholders’ behalf: (i) to consummate the transactions contemplated by this
Agreement, including the execution and delivery of the agreements, certificates,
instruments, and other documents contemplated hereby or executed or delivered in
connection herewith, (ii) to negotiate disputes arising under, or relating to,
this Agreement and the other agreements, certificates, instruments, and
documents contemplated hereby or executed or delivered in connection herewith,
(iii) to execute and deliver any amendment or waiver to this Agreement or any of
the other agreements, certificates, instruments, and documents contemplated
hereby or executed or delivered in connection herewith (without the prior
approval of the Shareholders), (iv) to take all other actions to be taken by or
on behalf of the Shareholders in connection with this Agreement (including the
exercise of any rights and the performance of any obligations pursuant to
Article 6) and the other agreements, certificates, instruments, and documents
contemplated hereby or executed or delivered in connection herewith. The
Shareholders further agree that such agency and proxy are coupled with an
interest, are therefore irrevocable without the consent of the Shareholders’
Representative, and shall survive the death, incapacity, bankruptcy,
dissolution, or liquidation of any Shareholder. All decisions and actions by the
Shareholders’ Representative shall be binding upon all of the Shareholders, and
no Shareholder shall have the right to object, dissent, protest, or otherwise
contest the same. The Shareholders’ Representative shall have no Liability in
respect of any action, claim, or proceeding brought against the Shareholders’
Representative by any Shareholder if the Shareholders’ Representative took or
omitted taking any action in good faith.

[Signatures appear on the following page.]

48

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have entered into this Agreement and
Plan of Merger as of the Closing Date.

APPLIED FILMS CORPORATION


________________________________________
By: Lawrence D. Firestone
Its: Chief Financial Officer


AFC ACQUISITION SUB, INC.


________________________________________
By: Lawrence D. Firestone
Its: President


COATING INDUSTRIES INVESTMENT CORP.


________________________________________
By: Philip C. Johnson
Its: President


SHAREHOLDERS:


________________________________________
Philip C. Johnson


________________________________________
John Johnson


________________________________________
Robert Elschner


49

--------------------------------------------------------------------------------



EXHIBIT INDEX

Exhibit A

Exhibit B

Exhibit C

Exhibit D-1
             

Exhibit D-2
             

Exhibit D-3
             

Exhibit E

Exhibit F
Certificate of Merger (to be filed with Delaware Secretary of State)

Form of Letter of Transmittal

Form of Opinion of Counsel to AFC

Form of Employment and Non-Competition Agreement -
Robert Elschner

Form of Employment and Non-Competition Agreement -
Philip C. Johnson

Form of Employment and Non-Competition Agreement -
John Johnson

Form of Opinion of Counsel to Seller Parties

Form of Pledge Agreement


50